Supplement to Prospectus Supplement dated November 1, 2007, to Base Prospectus dated September9, 2013 Floating Rate Class B Notes SLM Student Loan Trust 2007-7 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On or about October25, 2013, the depositor or an affiliate of the depositor will offer: Class Outstanding Principal Amount Interest Rate Maturity Date Floating Rate ClassB Notes 3-month LIBOR plus 0.75% October 25, 2028 On November 8, 2007 (the “original closing date”), the trust issued the classA notes and the classB notes, described in the prospectus supplement dated November 1, 2007, and a base prospectus dated October 16, 2007 attached thereto.The total outstanding principal amount of the class B notes is $60,015,000.$15,000,000of the classB notes were underwritten, offered and sold to public on the original closing date.The remaining $45,015,000 of the class B notes were underwritten and offered but ultimately retained by an affiliate of SLM Funding LLC on the original closing date, and are being reoffered hereby through the underwriter for sale in one or more transactions at the price shown below.The classA notes were sold through certain underwriters in an offering that closed on the original closing date and are not being offered for sale hereby.The trust also issued an excess distribution certificate representing the equity interest in the trust, which was not originally offered and is not being offered for sale hereby. The trust makes payments primarily from collections on a pool of FFELP student loans.Interest and principal on the notes is payable quarterly on the 25th day ofeach January, April, July and October (or if such day is not a business day, the next business day).The next distribution date is scheduled to occur on January27, 2014.In general, the trust pays principal, sequentially, to the classA-1 through class A-4 notes until each such class of notes is paid in full, and then to the classB notes until paid in full.Interest on the classB notes is subordinate to interest on the classA notes and principal on the classB notes is subordinate to both principal and interest on the classA notes.Credit enhancement for the notes consists of excess interest on the trust student loans, amounts on deposit in the reserve account and, with respect to the class A notes only, subordination of the classB notes to the classA notes.The interest rates on the notes are determined by reference to three-month LIBOR.A description of how the LIBOR index is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. We are offering the classB notes through the underwriter at the price shown below.The classB notes are currently listed on the Official List of the Luxembourg Stock Exchange and are eligible to be traded on the Luxembourg Stock Exchange’s Euro MTF Market. We are not offering the classB notes in any state or other jurisdiction where the offer is prohibited. You should consider carefully the risk factors on pageS-20 of the prospectus supplement dated November 1, 2007 and on page21 of the base prospectus dated September 9, 2013 attached to this supplement to prospectus supplement. The classB notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust.They are not obligations of or interests in SLM Corporation, the sponsor, administrator, servicer, depositor, any seller, the underwriter or any of their affiliates. The classB notes are not guaranteed or insured by the United States or any governmental agency. Price to Public Underwriting Discount Proceeds to the Depositor Per Floating Rate ClassB Note 83.71875% 0.30000% 83.41875% We expect the proceeds to the depositor or its affiliate in respect of the classB notes to be $37,550,950.31 before deducting expenses payable by the depositor estimated to be $50,000.00. Neither the SEC nor any state securities commission has approved or disapproved the securities or determined whether this supplement, the prospectus supplement or the base prospectus is accurate or complete.Any contrary representation is a criminal offense. Underwriter and Book-Runner Deutsche Bank Securities October23, 2013 TABLE OF CONTENTS Supplement to Prospectus Supplement dated November 1, 2007 SUMMARY OF TERMS S-1 Relevant Dates S-1 Relevant Parties S-1 Description of the Notes S-1 Description Of The Trust Student Loans And Significant Guarantors S-2 Pool Asset Review S-3 Tax Status S-4 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-5 FRONT COVER PAGE S-5 RISK FACTORS S-5 ELIGIBLE LENDER TRUSTEE, INDENTURE TRUSTEE AND PAYING AGENT S-11 Eligible Lender Trustee S-11 Indenture Trustee and Paying Agent S-11 RECENT DEVELOPMENTS S-11 REPURCHASE REQUESTS S-12 STATIC POOLS S-13 POOL ASSET REVIEW S-13 Review of Underwriting and Servicing Guidelines S-14 Review of Eligibility and Characteristics of the Trust Student Loans S-14 Internal Control and Risk Assessment Procedures and Annual Compliance Activity S-15 U.S. FEDERAL INCOME TAX CONSEQUENCES S-16 REPORTS TO NOTEHOLDERS S-17 NOTICE TO CANADIAN RESIDENTS S-17 NOTICE TO INVESTORS S-17 UNDERWRITING S-18 COMPLIANCE WITH ARTICLE122A OF THE CAPITAL REQUIREMENTS DIRECTIVE S-19 BASE PROSPECTUS S-20 RATINGS S-20 LEGAL MATTERS S-20 ANNEX A -CHARACTERISTICS OF THE TRUST STUDENT LOAN POOL A-1 EXHIBIT I – PREPAYMENTS, EXTENSIONS, WEIGHTED AVERAGE LIVES AND EXPECTED MATURITIES OF THE NOTES I-1 ii THE INFORMATION IN THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT DATED NOVEMBER 1, 29, 2 We provide information to you about the classB notes in three separate sections of this document that provide progressively more detailed information.These three sections are: · the accompanying base prospectus which begins after this supplement to the prospectus supplement and provides general information, some of which may not apply to your particular class of notes; · the prospectus supplement, which describes the specific terms of the classA notes and classB notes, some of which may not apply to the classB notes; and · this supplement to the prospectus supplement, which describes the specific terms of the sale of the class B notes. We have not authorized anyone to provide you with different information. You should read each of the base prospectus, the prospectus supplement and this supplement to the prospectus supplement to understand the classB notes. INVESTORS SHOULD NOTE THAT THE SECTIONS LABELED “RATINGS OF THE NOTES” IN THE PROSPECTUS SUPPLEMENT ON PAGES-18 AND ON PAGE S-65 ARE HEREBY REDACTED FROM THE PROSPECTUS SUPPLEMENT AND THEREBY DELETED IN THEIR ENTIRETIES. For your convenience, we include cross references in this supplement to the prospectus supplement and the base prospectus to captions in these materials where you can find related information. NOTICE TO INVESTORS THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT HAS BEEN PREPARED ON THE BASIS THAT, ANY OFFER OF NOTES IN ANY MEMBER STATE OF THE EUROPEAN ECONOMIC AREA WHICH HAS IMPLEMENTED THE PROSPECTUS DIRECTIVE (EACH, A “RELEVANT MEMBER STATE”) WILL BE MADE PURSUANT TO AN EXEMPTION UNDER THE PROSPECTUS DIRECTIVE (AS DEFINED BELOW) FROM THE REQUIREMENT TO PUBLISH A PROSPECTUS FOR OFFERS OF NOTES.ACCORDINGLY ANY PERSON MAKING OR INTENDING TO MAKE AN OFFER IN THAT RELEVANT MEMBER STATE OF NOTES WHICH ARE THE SUBJECT OF AN OFFERING CONTEMPLATED IN THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT MAY ONLY DO SO IN CIRCUMSTANCES IN WHICH NO OBLIGATION ARISES FOR THE TRUST OR THE UNDERWRITER TO PUBLISH A PROSPECTUS PURSUANT TO ARTICLE3 OF THE PROSPECTUS DIRECTIVE IN RELATION TO SUCH OFFER.NEITHER THE TRUST NOR THE UNDERWRITER HAS AUTHORISED, NOR DOES EITHER OF THEM AUTHORISE, THE MAKING OF iii ANY OFFER OF NOTES IN CIRCUMSTANCES IN WHICH AN OBLIGATION ARISES FOR THE TRUST OR THE UNDERWRITER TO PUBLISH A PROSPECTUS FOR SUCH OFFER.THE EXPRESSION “PROSPECTUS DIRECTIVE” MEANS DIRECTIVE 2003/71/EC (AND AMENDMENTS THERETO, INCLUDING THE 2, TO THE EXTENT IMPLEMENTED IN THE RELEVANT MEMBER STATE), AND INCLUDES ANY RELEVANT IMPLEMENTING MEASURE IN THE RELEVANT MEMBER STATE AND THE EXPRESSION “2” MEANS DIRECTIVE 2010/73/EU. THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT IS BEING DISTRIBUTED ONLY TO AND IS DIRECTED ONLY AT (I)PERSONS WHO ARE OUTSIDE THE UNITED KINGDOM, (II)INVESTMENT PROFESSIONALS FALLING WITHIN ARTICLE19(5) OF THE FINANCIAL SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER2005 (THE “ORDER”), (III)HIGH NET WORTH ENTITIES, AND OTHER PERSONS TO WHOM IT MAY LAWFULLY BE COMMUNICATED, FALLING WITHIN ARTICLE49(2)(A) TO (D) OF THE ORDER OR (IV)PERSONS TO WHOM AN INVITATION OR INDUCEMENT TO ENGAGE IN INVESTMENT ACTIVITY (WITHIN THE MEANING OF SECTION 21 OF THE FINANCIAL SERVICES AND MARKETS ACT 2000) IN CONNECTION WITH THE ISSUE OR SALE OF ANY NOTES MAY OTHERWISE LAWFULLY BE COMMUNICATED OR CAUSED TO BE COMMUNICATED (ALL SUCH PERSONS BEING REFERRED TO AS “RELEVANT PERSONS”).ACCORDINGLY, BY ACCEPTING DELIVERY OF THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT, THE RECIPIENT WARRANTS AND ACKNOWLEDGES THAT IT IS SUCH A RELEVANT PERSON.THE CLASSB NOTES ARE AVAILABLE ONLY TO, AND ANY INVITATION, OFFER OR AGREEMENT TO SUBSCRIBE, PURCHASE OR OTHERWISE ACQUIRE SUCH CLASSB NOTES WILL BE ENGAGED IN ONLY WITH, RELEVANT PERSONS.ANY PERSON WHO IS NOT A RELEVANT PERSON SHOULD NOT ACT OR RELY ON THIS SUPPLEMENT TO PROSPECTUS SUPPLEMENT OR ANY OF ITS CONTENTS.THIS COMMUNICATION MUST NOT BE ACTED ON OR RELIED ON BY PERSONS WHO ARE NOT RELEVANT PERSONS.ANY INVESTMENT OR INVESTMENT ACTIVITY TO WHICH THIS COMMUNICATION RELATES IS AVAILABLE ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN ONLY WITH RELEVANT PERSONS. The classB notes are listed on the Official List of the Luxembourg Stock Exchange and can be traded on the Luxembourg Stock Exchange’s Euro MTF Market.You should consult with Deutsche Bank Luxembourg S.A., the Luxembourg listing agent for the classB notes, to determine their status.This supplement to the prospectus supplement, the prospectus supplement and the base prospectus may be used only for the purposes for which they have been published. FORWARD-LOOKING STATEMENTS Certain statements contained in or incorporated by reference in this supplement to the prospectus supplement and the accompanying prospectus supplement and base prospectus consist of forward-looking statements relating to future economic iv performance or projections and other financial items.These statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “expects,” “believes,” “anticipates,” “estimates,” or other comparable words.Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results.Those risks and uncertainties include, among others, general economic and business conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control.Because we cannot predict the future, what actually happens may be very different from what is contained in our forward-looking statements. v Capitalized terms used and not defined in this supplement have the meanings assigned to them in the attached prospectus supplement or accompanying base prospectus, as applicable.The information in the attached prospectus supplement is hereby updated or supplemented as follows. SUMMARY OF TERMS SLM STUDENT LOAN TRUST 2007-7 CLASS B NOTES CUSIP NUMBER:78444E AE9 RELEVANT DATES Class B Notes Closing Date.On or about October 25, 2013. Original Closing Date.November 8, 2007. Distribution Dates.The first distribution date occurred on January 25, 2008.The first scheduled distribution date is January 27, 2014 for purchasers of class B notes offered pursuant to this supplement who hold such notes at the close of business on January 26, 2014. Class B Notes Statistical Cutoff Date.September 30, 2013. RELEVANT PARTIES Indenture Trustee and Paying Agent.As of May14, 2012, Deutsche Bank National Trust Company, a national banking association, assumed the role of the indenture trustee for the benefit of, and to protect the interests of, the noteholders, and acts as paying agent for the notes.Its principal corporate trust address is 100 Plaza One, Jersey City, New Jersey 07311. Eligible Lender Trustee.As of May15, 2012, Deutsche Bank Trust Company Americas, a New York banking corporation, assumed the role of the eligible lender trustee.It holds legal title to the assets of the trust and it maintains its address at 60 Wall Street, 27th Floor, New York, New York 10005. DESCRIPTION OF THE NOTES The class A-1, class A-2, class A-3 and class A-4 notes are referred to in this supplement collectively as the “class A notes” and the classA notes and the classB notes are referred to in this supplement collectively as the “notes.”All of the notes are secured by the assets of the trust pursuant to the indenture and by funds on deposit in the reserve account. All of the classB notes were initially underwritten and offered on the original closing date.$15,000,000 of the classB notes were sold to the public on the original closing date and the remaining $45,015,000 were retained by an affiliate of SLM Funding LLC, the depositor.The class B notes that were retained are being reoffered for sale hereby through the underwriter in one or S-1 more transactions at the price shown on the cover page hereto. The initial principal balance of the classB notes on the original closing date was $60,015,000.As of the July25, 2013 distribution date, the classB notes were outstanding in the same principal amount. The classA notes were sold through underwriters in an offering that closed on the original closing date.The initial principal balances of the classA notes on the original closing date were: · class A-1 notes: $476,000,000; · class A-2 notes: $656,000,000; · class A-3 notes: $273,000,000; and · class A-4 notes: $535,481,000 The outstanding principal balances of the classA notes as of the July25, 2013 distribution date were: · class A-1 notes: $0; · class A-2 notes: $186,960,267.23; · class A-3 notes: $273,000,000; and · class A-4 notes: $535,481,000 The classA notes are not being offered for sale hereby. Any information in this supplement or in the attached prospectus supplement and base prospectus regarding the classA notes is included only for informational purposes to facilitate a better understanding of the classB notes. DESCRIPTION OF THE TRUST STUDENT LOANS AND SIGNIFICANT GUARANTORS This section describes the trust student loans as of the classB notes statistical cutoff date. All of the trust student loans are FFELP loans.See “AppendixA—Federal Family Education Loan Program” in the base prospectus for a description of each type of FFELP loan. As of the classB notes statistical cutoff date, the trust student loans had a principal balance of approximately $1,022,940,041. As of the classB notes statistical cutoff date, the weighted average annual borrower interest rate of the trust student loans was approximately 5.34% and their weighted average remaining term to scheduled maturity was approximately 119 months. On the original closing date, all special allowance payments on the trust student loans were based on the three-month financial commercial paper rate or the 91-day Treasury bill rate.On March29, 2012, the sponsor and its relevant affiliates made an available election under the Higher Education Act, as amended, to permanently waive their right to have special allowance payments calculated using the three-month commercial paper rate on the trust student loans.Therefore, on and after April1, 2012, special allowance payments on all trust student loans originated on and after January1, 2000 have been calculated based on the one-month LIBOR index.For more details concerning the trust student loans as of the classB notes statistical cutoff date, see “AnnexA—Characteristics of the S-2 Trust Student Loan Pool” attached to this supplement. As of the classB notes statistical cutoff date, approximately 1.1% of the trust student loans by principal balance are 100% guaranteed, approximately 35.2% of the trust student loans by principal balance are 98% guaranteed and approximately 63.7% of the trust student loans by principal balance are 97% guaranteed, in each case, with respect to principal and interest by the guaranty agencies described in AnnexA to this supplement and reinsured by the Department of Education under the Higher Education Act. The guaranty agencies described in AnnexA to this supplement guarantee all of the trust student loans as of the classB notes statistical cutoff date.United Student Aid Funds, Inc., which guarantees approximately 64.9% of the trust student loans by principal balance as of the classB notes statistical cutoff date, is the only guarantor that guarantees more than 10% of the trust student loans by principal balance. POOL ASSET REVIEW In connection with the offering of the classB notes, the sponsor and thedepositor have performed a review of the existing pool of trust student loans and the disclosure regarding the existing pool of trust student loans that is required to be included in this supplement, the prospectus supplement and the base prospectus by Item1111 of RegulationAB (which disclosure we refer to herein as “Rule193 information”).Designed and effectuated to provide the depositor with reasonable assurance that the Rule193 information is accurate in all material respects, this review covered the sponsor’s and its relevant affiliates’ underwriting and servicing guidelines, and the eligibility and characteristics of the existing pool of trust student loans, as well as the disclosure in this supplement, the prospectus supplement and the base prospectus describing such underwriting and servicing guidelines and the eligibility and characteristics of the existing pool of trust student loans.In connection with this pool asset review, the sponsor and the depositor also reviewed the internal controls and FFELP compliance processes that support the sponsor’s and its relevant affiliates’ underwriting and servicing and the selection of trust student loans. Portions of the reviews were performed with the assistance of third parties engaged by the sponsor and the depositor.The sponsor and the depositor determined the nature, extent and timing of the reviews and the sufficiency of the assistance provided by the third parties for purposes of its reviews.The depositor has ultimate authority and control over, and assumes all responsibility for, the reviews and the findings and conclusions of the reviews.The depositor hereby attributes all findings and conclusions of such reviews to itself.After undertaking the reviews described above, the depositor has found and concluded that it has reasonable assurance that the Rule193 information in this supplement, the prospectus supplement and the base prospectus is accurate in all material respects. See “Pool Asset Review” in this supplement for more information. S-3 TAX STATUS Subject to important considerations described in the base prospectus: · In the opinion of federal tax counsel for the trust, the classB notes will be characterized as debt for federal income tax purposes. · In the opinion of federal tax counsel for the trust, the classB notes will be treated as newly issued debt instruments for federal income tax purposes. · In the opinion of federal tax counsel for the trust, the trust will not be characterized as an association or a publicly traded partnership taxable as a corporation for federal income tax purposes. · In the opinion of Delaware tax counsel for the trust, the same characterizations would apply for Delaware state income tax purposes as for federal income tax purposes and noteholders who are not otherwise subject to Delaware taxation on income will not become subject to Delaware tax as a result of their ownership of classB notes. See “U.S. Federal Income Tax Consequences” in this supplement and in the prospectus supplement and the base prospectus. S-4 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE The Securities and Exchange Commission allows us to “incorporate by reference” information filed with it by SLM Funding LLC on behalf of the trust.The information incorporated by reference is considered to be a part of this supplement.We incorporate by reference the annual report on Form10-K filed on March28, 2008 with the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), which relates to compliance by the trust with certain reporting criteria pursuant to the Exchange Act and the report on Form8-K filed on May15, 2012 with the Securities Exchange Commission under the Exchange Act, which relates to the appointment of indenture trustee and eligible lender trustee of the trust. FRONT COVER PAGE The sentence on the front cover page of the prospectus supplement regarding retention of classB notes is hereby deleted in its entirety. RISK FACTORS Potential investors in the class B notes should carefully consider the following risk factors together with the risk factors beginning on pageS-20 in the prospectus supplement dated November 1, 2007and the risk factors beginning on page21 of the base prospectus dated September9, 2013, which are attached hereto and, except as specifically amended or redacted hereby, areincorporated in their entirety by reference herein, in order to understand the structure and characteristics of the notes and the potential merits and risks of an investment in the classB notes. The paragraph entitled “Risk Factors—Partial Retention of the ClassB Notes by the Depositor or its Affiliate May Reduce the Liquidity of the ClassB Notes”in the prospectus supplement is hereby deleted in its entirety. In addition, potential investors must review and be familiar with the following risk factors in deciding whether to purchase the classB notes.All of these risk factors could affect your investment in or return on the classB notes. S-5 Federal Financial Regulatory Legislation Could Have An Adverse Effect On SLM Corporation, The Sponsor, The Servicer, The Administrator, The Depositor, The Sellers And The Trust, Which Could Result In Losses Or Delays In Payments On Your Notes On July 21, 2010, President Obama signed into law the Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) to reform and strengthen supervision of the U.S. financial services industry.The Dodd-Frank Act represents a comprehensive change to existing laws, imposing significant new regulation on almost every aspect of the U.S. financial services industry. The Dodd-Frank Act will result in significant new regulation in key areas of the business of SLM Corporation, the parent of the sponsor, the sponsor and their affiliates and the markets in which SLM Corporation, the sponsor and their affiliates operate.Pursuant to the Dodd-Frank Act, SLM Corporation and many of its subsidiaries are subject to regulations promulgated by the Consumer Financial Protection Bureau (the “CFPB”).The CFPB will have substantial power to define the rights of consumers and the responsibilities of lending institutions, including SLM Corporation’s private education lending and retail banking businesses.The CFPB began exercising its authority on July 21, 2011. Most of the component parts of the Dodd-Frank Act will be subject to intensive rulemaking and public comment over the coming months and none of SLM Corporation, the sponsor or their affiliates can predict the ultimate effect the Dodd-Frank Act or required examinations of the private education loan market could have on their operations at this time.It is likely, however, that operational expenses will increase if new or additional compliance requirements are imposed on their operations and their competitiveness could be significantly affected if they are subjected to supervision and regulatory standards not otherwise applicable to their competitors. The Dodd-Frank Act also creates a liquidation framework for the resolution of bank holding companies and other non-bank financial companies determined to be “covered financial companies.”Under that liquidation framework, it is possible that the Federal Deposit Insurance Corporation (the “FDIC”) could be appointed receiver of SLM Corporation, the sponsor or any of their affiliates under the Orderly Liquidation Authority (“OLA”) provisions of the Dodd-Frank Act.If that occurred, the FDIC could repudiate contracts deemed burdensome to the estate, including S-6 secured debt. The sponsor has structured the transfers of the student loans to the depositor and the trust as a valid and perfected sale under applicable state law and under the United States Bankruptcy Code to mitigate the risk of the recharacterization of the sale as a security interest to secure debt of the sponsor.Any attempt by the FDIC to repudiate the transfer of student loans or to recharacterize the securitization transaction as a secured loan (which the FDIC could then repudiate) could cause delays in payments or losses on the notes.In addition, if the trust were to become subject to the OLA, the FDIC could repudiate the debt of the trust with the result that the noteholders would have a secured claim in the receivership of the trust. Also, if the trust were subject to OLA, noteholders would not be permitted to accelerate the debt, exercise remedies against the collateral or replace the servicer without the FDIC’s consent for 90 days after the receiver is appointed.As a result of any of these events, delays in payments on the notes and reductions in the amount of those payments could occur.See “The Trust Student Loan Pool—Dodd-Frank Act—Potential Applicability and Orderly Liquidation Authority Provisions—FDIC’s Repudiation Power Under the OLA” in this supplement to prospectus supplement In addition, and also assuming that the FDIC were appointed receiver of SLM Corporation, the sponsor or any of their affiliates under the OLA, the FDIC could avoid transfers of receivables that are deemed “preferential.” Under one potential interpretation of the OLA, the FDIC could avoid a seller’s or issuing entity’stransfer of certain receivables to the depositor perfected merely upon their transfer (in the case of a sale) or by the filing of a UCC financing statement (in the case of a pledge by the issuing entity). If the transfer were avoided as a preference under the OLA, noteholders would have only an unsecured claim in the receivership for the purchase price of the receivables.On July 15, 2011, the FDIC Board of Directors published a final rule which, among other things, states that the FDIC is interpreting the OLA’s provisions regarding the treatment of preferential transfers in a manner comparable to the relevant provisions of the United States Bankruptcy Code so that transferees will have the same treatment under the OLA as they would have in a bankruptcy proceeding.If a court were to conclude, however, that this FDIC rule is not consistent with the statute, then if a transfer were avoided as a preference S-7 under the OLA, noteholders would have only an unsecured claim in the receivership for the purchase price of the receivables.See “The Trust Student Loan Pool—Dodd-Frank Act—Potential Applicability and Orderly Liquidation Authority Provisions—FDIC’s Repudiation Power Under the OLA” in this supplement to prospectus supplement Rating Agencies May Have A Conflict Of Interest The sponsor, or an affiliate, paid a fee to three rating agencies (together, the “Rating Agencies”) to assign the initial credit ratings to the class B notes on or before the original closing date. The Securities and Exchange Commission has said that being paid by the sponsor, issuer or an underwriter to issue and/or maintain a credit rating on asset backed securities creates a conflict of interest for rating agencies, and that this conflict is particularly acute because arrangers of asset-backed securities transactions provide repeat business to such rating agencies. The Notes May Be Assigned Lower Ratings From Other NRSROs Than Those Assigned By The Rating Agencies SEC rules require information conveyed to the Rating Agencies in connection with this transaction to be made available to other nationally recognized statistical rating organizations (“NRSROs”) within the meaning of Section 3(a)(62) of the Securities Exchange Act of 1934, as amended. Any such NRSRO may use this information to issue whatever rating is, in its opinion, warranted. NRSROs may have different methodologies, criteria, models and requirements, which may result in ratings that are lower than those assigned by the Rating Agencies. Depending upon the level of the ratings assigned by one or more NRSROs, what NRSROs are involved, what their stated reasons are for assigning a lower rating, and other factors, if an NRSRO issues a lower rating, the liquidity, market value and regulatory characteristics of the particular class or classes of notes could be materially and adversely affected. In addition, the mere possibility that such a rating could be issued may affect price levels in any secondary market for your class B notes that may develop. Illiquid Market Conditions May Occur From Time To Time Despite recent federal market interventions and programs, periods of general market illiquidity may occur from time to time and may adversely affect the secondary market for your class B notes.Accordingly, you may not be able to sell your class B notes when you want to do so or you may be unable to obtain the price that you wish to receive for S-8 your class B notes and, as a result, you may suffer a loss on your investment. A Lowering Of The Credit Rating Of The United States Of America May Adversely Affect The Market Value Of Your Notes The credit rating of the United States has been downgraded by an NRSRO and may potentially be downgraded further by this NRSRO or downgraded by other NRSROs in the future.The impact of any such downgrade is not clear, and depending on the ratings assigned, the stated reasons for a lower rating and other factors, the liquidity, market value and regulatory characteristics of your notes could be materially and adversely affected. The Class B Notes Bear A Greater Risk Of Loss Or Delay In Payment Of Interest Due To A Slow Rate Of Payments Of Principal On The Trust Student Loans, Which May Cause An Event Of Default To Occur That Results In An Acceleration Of Principal Due And Owed On The Notes Over the past several years, the trust has experienced a slower rate of payments of principal on the trust student loans than expected at the time of original closing.Should this slower than expected rate of principal payments on the trust student loans continue in future periods, absent other mitigating factors, the trust will not have sufficient available funds to repay all principal due and owing to one or more classes of notes on their related maturity dates.Failure to pay principal in full on a related maturity date for any class of notes is an event of default under the indenture.If there is an event of default under the indenture, noteholders representing a majority of the aggregate outstanding amount of the notes (including the class B notes) may vote to accelerate payment on all of the notes.In that event, the payment priorities on the notes will change and your class B notes will not receive any payments of interest or principal until all amounts due and owed on the outstanding class A notes are paid in full.Furthermore, upon the occurrence of an event of default related to the non-payment of interest on or principal of the notes and during the continuation thereof, the indenture trustee, among other remedies, is authorized to sell the trust student loans at a price that may not fully repay the class B notes and any interest accrued thereon and you may suffer a loss on your investment.(See:“Description of the Notes—Distributions Following an Event of Default and Acceleration of the Maturity of the Notes” in the prospectus supplement.See, also:“Risk Factors—The Indenture Trustee May Have Difficulty Liquidating Trust Student Loans After An Event Of Default” and “Transfer and Servicing Agreements—Description of the Notes—The Indenture—Events of Default; Rights Upon Event of Default” in the base prospectus.)Additionally, in connection with the occurrence or anticipated occurrence S-9 of an event of default for failure to repay all principal due and owing on a maturity date for any class of notes, one or more Rating Agencies may take adverse ratings actions against one or more classes of notes of the trust (including the class B notes) and the value of your investment may be adversely affected.While there is no obligation to do so, and no assurance can be given that the servicer will choose to exercise any such right, under the transaction documents the servicer may purchase trust student loans from the trust under certain circumstances.If the servicer exercises any such optional right it could result in a prepayment of principal on the trust student loans in a sufficient amount to repay all required amounts on one or more class of notes on or before their related maturity dates.(See: “Summary of Terms—Termination of the Trust—Optional Purchase” and “Description of the Notes—Optional Purchase” in the prospectus supplement.) S-10 ELIGIBLE LENDER TRUSTEE, INDENTURE TRUSTEE AND PAYING AGENT Eligible Lender Trustee The first and second paragraphs in the section entitled “Formation of the Trust—Eligible Lender Trustee” in the prospectus supplement are hereby revised as follows: The eligible lender trustee is Deutsche Bank Trust Company Americas (“DBTCA”), a banking corporation organized under the laws of the State of New York.It maintains a trust address at 60 Wall Street, 27th floor, New York, New York 10005.DBTCA has been, and currently is, serving as eligible lender trustee or indenture trustee for numerous securitization transactions and programs involving pools of student loan receivables. DBTCA has provided the information in the immediately prior paragraph.Other than the immediately prior paragraph, DBTCA has not participated in the preparation of, and is not responsible for, any other information contained in this supplement to prospectus supplement, prospectus supplement or base prospectus. Indenture Trustee and Paying Agent The first paragraph in the section entitled “Formation of the Trust—Indenture Trustee” in the prospectus supplement is hereby revised as follows: The trust issued the classB notes under an indenture dated as of the original closing date.Under the indenture, Deutsche Bank National Trust Company acts as indenture trustee for the benefit of and to protect the interests of the noteholders and will act as paying agent for the notes.Deutsche Bank National Trust Company is a national banking association.Its address is 100 Plaza One, Jersey City, New Jersey 07311.Deutsche Bank National Trust Company has acted as indenture trustee on numerous asset-backed securities transactions involving pools of student loans, and has worked with its affiliate, Deutsche Bank Trust Company Americas, in connection with, as of September 30, 2013, approximately 97 previous asset-backed securities transactions involving federally-insured and private credit student loans that were sponsored by Sallie Mae. RECENT DEVELOPMENTS The section entitled “Recent Developments” on pages S-36 through S-39 of the prospectus supplement is hereby deleted in its entirety and replaced with the following: On May29, 2013, SLM Corporation’s (“SLM”) Board of Directors authorized a plan to pursue the separation of the company’s existing businesses into two, separate, publicly traded entities—an education loan management business and a consumer banking business. The separation transaction will be effected as a pro-rata dividend of shares of the education loan management business to the company’s shareholders.Upon consummation of the separation, the education loan management business will become S-11 a separate public company.The consumer banking business will operate under the Sallie Mae brand. The completion of the separation will be subject to certain customary conditions, including final approval by the company’s Board of Directors, confirmation of the tax free nature of the separation transaction and the effectiveness of a registration statement that will be filed with the SEC.The contemplated separation and distribution will not require a shareholder vote.Subject to the satisfaction of all necessary conditions, including the conditions described above, the separation is currently anticipated to occur in the first half of 2014; however, there can be no assurance that the separation and distribution will ultimately occur. On May29, 2013, SLM announced that the education loan management business will be comprised of SLM’s portfolios of FFELP loans and certain existing private credit student loans, other interest-earning assets, and an education loan servicing platform that services FFELP loans.After completion of the separation, ownership of the sellers, the depositor, and the issuing entity is expected to remain with the education loan management business. As a result of the proposed separation of the two businesses, the rating agencies have taken certain negative ratings actions with regard to SLM, including, in one instance, the lowering of SLM’s senior unsecured long-term credit rating to below investment grade level with negative implications and with respect to certain other rating agencies, placing the senior unsecured long-term credit ratings on negative watch.There can be no assurance that SLM’s credit ratings will not be reduced further or reduced by other rating agencies at the conclusion of their credit review.There can be no assurance as to the ratings, if any, of the new entities or holding companies if the separation occurs as currently contemplated. If the proposed separation is consummated as contemplated, SLM believes that each of the depositor, the sellers, the administrator and the servicer will remain able to fulfill all of its respective obligations under the transaction documents. Notwithstanding the foregoing statements in this “Recent Developments” section, the planned separation transaction and the exact terms, details, asset allocations, timing and implementation are all subject to change as SLM continues to consider, analyze and work on the implementation of the foregoing. REPURCHASE REQUESTS The transfer and servicing agreements for prior pools of student loans, including the trust student loans,that were securitized by the depositor and its relevant affiliated securitizers contain certain covenants requiring the repurchase of a student loan from the related issuing entity for the uncured breach of a related representation or warranty in each case where such breach materially and adversely affects the interests of the related trust in that student loan.In the past year, neither the depositor nor any of its affiliated securitizers has received a demand to repurchase any student loan, as reportable on SEC FormABS-15G, underlying a securitization of FFELP loans for which S-12 it has acted as depositor.The depositor, as securitizer covering all of its affiliated securitizers, is responsible for disclosure of all fulfilled and unfulfilled repurchase requests for FFELP loans on SEC FormABS-15G.The depositor filed its most recent FormABS-15G, on behalf of itself and its affiliated securitizers, with the SEC on January24, 2013.The depositor’s CIK number is0000949114.Additional information regarding the depositor may be found under “Formation of the Issuing Entities—The Depositor” in the base prospectus and additional information regarding its repurchase obligations may be found under “Transfer and Servicing Agreements—Sale of Student Loans to the Trust; Representations and Warranties of the Depositor” in the base prospectus. STATIC POOLS Information concerning the static pool data of previous similar student loan securitizations of the sponsor (including the issuing entity) has been filed with the SEC as a report on Form8-K on August 30, 2013, which may be found under CIK 0000949114.The Form8-K presents the static pool data of the sponsor’s previous securitizations involving similar student loan assets (including the issuing entity) in the form of published charts.We caution you that this pool of trust student loans may not perform in a similar manner to student loans in other trusts. POOL ASSET REVIEW In connection with the offering of the classB notes, the sponsor and the depositor have performed a review of the existing pool of trust student loans and the disclosure regarding the trust student loans that is required to be included in this supplement, the prospectus supplement and the base prospectus by Item1111 of RegulationAB (which disclosure we refer to herein as “Rule193 Information”).Designed and effectuated to provide the depositor with reasonable assurance that the Rule193 Information is accurate in all material respects, this review covered the sponsor’s and its relevant affiliates’ underwriting and servicing guidelines, and the eligibility and characteristics of the existing pool of trust student loans, as well as the disclosure in this supplement, the prospectus supplement and the base prospectus describing such underwriting and servicing guidelines and the eligibility and characteristics of the existing pool of trust student loans.In connection with this pool asset review, the sponsor and the depositor also reviewed the internal controls and FFELP compliance processes that support the sponsor’s and its relevant affiliates’ underwriting and servicing and the selection of trust student loans. Portions of the reviews described below were performed with the assistance of third parties engaged by the sponsor and the depositor.The sponsor and the depositor determined the nature, extent and timing of the reviews and the sufficiency of the assistance provided by the third parties for purposes of its reviews.The depositor has ultimate authority and control over, and assumes all responsibility for, the reviews and the findings and conclusions of the reviews.The depositor hereby attributes all findings and conclusions of such reviews to itself. S-13 After undertaking the reviews described below, the depositor has found and concluded that it has reasonable assurance that the Rule193 Information in this supplement, the prospectus supplement and the base prospectus is accurate in all material respects. Review of Underwriting and Servicing Guidelines As described in “The Trust Student Loan Pool” in the prospectus supplement and “The Student Loan Pools,” “Sallie Mae’s Student Loan Financing Business—FFELP Loans,” and “AppendixA—Federal Family Education Loan Program” in the base prospectus, the sponsor’s and its relevant affiliates’ FFELP loans are originated and serviced in accordance with the provisions of the Higher Education Act and the rules and regulations promulgated thereunder.As a part of the review of the Rule193 Information, the sponsor’s and the depositor’s management reviewed and approved the descriptions in the prospectus supplement found under “The Trust Student Loan Pool” and in the base prospectus under “The Student Loan Pools,” “Sallie Mae’s Student Loan Financing Business—FFELP Loans,” and “AppendixA—Federal Family Education Loan Program,” each consisting of factual information regarding the sponsor’s and its relevant affiliates’ underwriting and servicing guidelines and the FFELP to ensure the accuracy of such information. Review of Eligibility and Characteristics of the Trust Student Loans As described below, the sponsor and the depositor and their relevant affiliates also performed a review of the existing pool of trust student loans to confirm that such trust student loans satisfy the eligibility criteria (as of the cutoff date related to such trust student loans, as described in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement) and conform to the characteristics set forth in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement. The first aspect of the review of the existing pool of trust student loans tested the accuracy of the data contained in or derived from the electronic data file, which we refer to as a “data tape.” The data tape contains certain information on each borrower’s account as of the classB notes statistical cutoff date and is used to create the stratification tables presented in “AnnexA—Characteristics of the Trust Student Loan Pool” and other statistical information found elsewhere in this supplement.The sponsor and the depositor selected a random sample of existing trust student loans to confirm that the following 9 data points conform to the applicable information in the borrower record on the servicing system of record:Loan Type, Loan Status, Guarantor, Origination Date, Borrower Interest Rate, Subsidy Indicator, School Type, Days Delinquent and Claim Status.No variances between the existing pool of trust student loans and the data tape were found. The second aspect of the review of the existing pool of trust student loans consisted of a comparison of the eligibility requirements for such trust student loans set forth under “The Trust Student Loan Pool—Eligible Trust Student Loans” in the prospectus supplement against the data tape.Specifically, attributes of the existing pool of trust student loans set forth on the data tape were reviewed to confirm such trust student S-14 loans met certain of the minimum eligibility requirements as of the cutoff date related to such trust student loans (as described in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement) including delinquency status, loan type (subsidized or unsubsidized Stafford loan, SLS loan or PLUS loan) and disbursement status, as well as other attributes such as servicer identity, owner identity, minimum principal balance and remaining term requirements.In addition, the sponsor’s and the depositor’s management confirmed that the existing pool of trust student loans were, as of the cutoff date related to such trust student loans (as described in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement), and currently are, eligible student loans under the FFELP. The third aspect of the review of the existing pool of trust student loans consisted of a comparison of the statistical information presented in “AnnexA—Characteristics of the Trust Student Loan Pool” in this supplement against the data tape.This review covered attributes of the existing pool of trust student loans such as school type, interest rate, outstanding principal balance, remaining term to scheduled maturity, payment status, geographic distribution, repayment terms, date of disbursement for purposes of the guarantee related to each trust student loan and the identity of the applicable guaranty agency. Internal Control and Risk Assessment Procedures and Annual Compliance Activity The reviews, described above under “—Review of Underwriting and Servicing Guidelines” and “—Review of Eligibility and Characteristics of the Trust Student Loans,” are further supported by the various internal control and risk assessment procedures and annual FFELP compliance activities performed by the sponsor and its relevant affiliates, including the depositor, in the day-to-day operation of their businesses. The sponsor’s and its relevant affiliates’ internal controls cover activities such as payment processing, reconciliation and posting, claims processing, reporting obligations to noteholders, loan selection, corporate finance systems and accuracy of system data.The internal control and risk assessment procedures utilized by the sponsor and its relevant affiliates require personnel to assess and report on compliance with such procedures that fall within their respective areas of responsibility including whether all material, known gaps, deficiencies or issues have been reported and rectified.The most recent internal assessment found no risk-related issues and determined that existing internal controls were sufficiently reliable to reveal risk-related issues should they appear.In addition, the sponsor’s and its relevant affiliates’ internal audit department monitors various risk management and compliance efforts across the organization, identifies areas that require increased focus and resources, and reports significant control issues to executive management.The most recent audit did not reveal any significant control issues. In addition to the day-to-day internal controls and risk management activities described above, the sponsor and its relevant affiliates annually review their portfolio of FFELP loans, including the existing pool of trust student loans, to confirm that such FFELP loans were originated and have been serviced in accordance with the provisions S-15 of the Higher Education Act and the rules and regulations promulgated thereunder.In connection with this annual review, the sponsor and its relevant affiliates test a random sample of FFELP loans, in an amount not less than that proscribed by the Department of Education, to confirm compliance with the provisions of the Higher Education Act and the rules and regulations promulgated thereunder, including, but not limited to factors that may affect the guarantee on a FFELP loan such as (i)compliance with interest and special allowance payment requests and reporting requirements and appropriate calculation and billing of special allowance payments; (ii)maintenance of current,complete and accurate records of each FFELP loan; (iii)appropriate collection and claim filing activities for delinquent loans; (iv)maintenance of appropriate records necessary to document the validity of a claim against a loan guarantee; and (v)compliance with the requirements for curing due diligence and timely filing violations. The sponsor, on behalf of its relevant affiliates including the depositor, submitted their most recent reports to the Department of Education as required.Based on these reviews, management concluded that during the relevant period covered by such reports, the lenders and the servicer complied with, and as of the end of such period, had effective internal controls regarding, the specified compliance requirements of the Higher Education Act. U.S. FEDERAL INCOME TAX CONSEQUENCES The following paragraph is added as the second paragraph under the section entitled “U.S. Federal Income Tax Consequences” on page S-56 of the prospectus supplement: Under the applicable Treasury regulations, upon their sale on the class B notes closing date, the class B notes will be deemed reissued as new notes for U.S. federal income tax purposes.Also, upon their sale, the classB notes will be issued with an amount of “original issue discount” (“OID”) which exceeds a statutorily defined de minimis amount. Noteholders who purchase such notes will include OID as ordinary interest income over the term to maturity of the class B notes in advance of the receipt of cash attributable to such income regardless of the noteholders’ regular methods of accounting.Noteholders who subsequently sell such notes are advised that they must inform any purchasers that such notes were issued with an amount of OID which exceeds a statutorily defined de minimis amount.For a discussion of the treatment of OID, noteholders should refer to the subsection entitled “Original Issue Discount” of the section entitled “U.S. Federal Income Tax Consequences—Tax Consequences to Holders of Notes in General” in the base prospectus.For a further discussion of U.S. federal income tax consequences to holders of the classB notes, noteholders should refer to the section entitled “U.S. Federal Income Tax Consequences” in the base prospectus. S-16 REPORTS TO NOTEHOLDERS The third bullet in the fourth paragraph of the section entitled “Reports to Noteholders” on page S-58 of the prospectus supplement relating to reports on Form10-D is hereby deleted. NOTICE TO CANADIAN RESIDENTS The section entitled “Notice to Canadian Residents” on pagesS-59 and S-60 of the prospectus supplement is hereby deleted in its entirety. NOTICE TO INVESTORS The section entitled “Notice to Investors” on pagesS-60 and S-61 of the prospectus supplement is hereby deleted in its entirety and replaced with the following: The underwriter will represent and agree that: · it has only communicated or caused to be communicated and will only communicate or cause to be communicated any invitation or inducement to engage in investment activity, within the meaning of section21 of the Financial Services and Markets Act 2000 (the “FSMA”), received by it in connection with the issue or sale of any notes in circumstances in which section21(1) of the FSMA does not apply to the trust; and · it has complied and will comply with all applicable provisions of the FSMA with respect to anything done by it in relation to the notes in, from or otherwise involving the United Kingdom; and · in relation to each Member State of the European Economic Area which has implemented the Prospectus Directive (each, a “Relevant Member State”), with effect from and including the date on which the Prospectus Directive is implemented in that Relevant Member State (the “Relevant Implementation Date”) it has not made and will not make an offer of notes which are the subject of the offering contemplated by this prospectus supplement to the public in that Relevant Member State other than: (a) to any legal entity which is a qualified investor as defined in the Prospectus Directive; (b) to fewer than 100 or, if the Relevant Member State has implemented the relevant provision of the 2mending Directive, 150, natural or legal persons (other than qualified investors as defined in the Prospectus Directive), as permitted under the Prospectus Directive; or (c) in any other circumstances falling within Article3(2) of the Prospectus Directive, provided that no such offer of notes shall require the trust or the underwriters to publish a prospectus pursuant to Article3 of the Prospectus S-17 Directive.For the purposes of the foregoing, the expression “an offer of notes to the public” in relation to any notes in any Relevant Member State means the communication in any form and by any means of sufficient information on the terms of the offer and the notes to be offered so as to enable an investor to decide to purchase or subscribe the notes, as the same may be varied in that Member State by any measure implementing the Prospectus Directive in that Member State, the expression “Prospectus Directive” means Directive2003/71/EC (and amendments thereto, including the 2mending Directive, to the extent implemented in the Relevant Member State), and includes any relevant implementing measure in the Relevant Member State and the expression “2mending Directive” means Directive2010/73/EU. No action has been or will be taken by the depositor or the underwriter that would permit a public offering of the notes in any country or jurisdiction other than in the United States, where action for that purpose is required.Accordingly, the notes may not be offered or sold, directly or indirectly, and neither this prospectus supplement and the base prospectus, nor any term sheet, circular, prospectus (including any prospectus supplement or supplement thereto), form of application, advertisement or other material may be distributed in or from or published in any country or jurisdiction, except under circumstances that will result in compliance with any applicable laws and regulations.Persons into whose hands all or any part of such documents come are required by the depositor and the underwriter to comply with all applicable laws and regulations in each country or jurisdiction in which they purchase, sell or deliver notes or have in their possession or distribute such documents, in all cases at their own expense. UNDERWRITING The classB notes are offered by Deutsche Bank Securities Inc., the underwriter, subject to receipt and acceptance by them and subject to their right to reject any order in whole or in part.The classB notes were previously delivered in book entry form and are available only through the facilities of DTC, Clearstream, Luxembourg and Euroclear, as applicable. Subject to the terms and conditions in the underwriting agreement to be dated the date hereof, the depositor or the applicable affiliate of the depositor, has agreed to sell to the underwriter and the underwriter has agreed to purchase $45,015,000 in outstanding principal amount of classB notes. The underwriter has agreed, subject to the terms and conditions of the underwriting agreement, to purchase all of the classB notes if any of the classB notes are purchased.The underwriter has advised the depositor that it proposes initially to offer the classB notes to the public at the price listed below.After the initial public offering, this price may be changed.The underwriter may allow concessions to other dealers. S-18 Initial Public Offering Price Underwriting Discount Proceeds to The Depositor Per ClassB Note 83.71875% 0.30000% 83.41875% Total The price and proceeds shown in the table, and the actual price and proceeds, will not include any accrued interest.The proceeds shown are before deducting estimated expenses in respect of the classB notes of $50,000.00 payable by the depositor. The depositor, SLM ECFC and SLM Corporation have agreed to indemnify the underwriter against certain liabilities, including liabilities under the Securities Act of 1933, as amended. The classB notes have no established trading market.The depositor has been advised by the underwriter that the underwriter intends to make a market in the classB notes but is not obligated to do so and may discontinue market making at any time without notice.No assurance can be given as to the liquidity of the trading market for the classB notes. In the ordinary course of their business, the underwriter and certain of its affiliates have in the past, and may in the future, engage in commercial and investment banking activities with the sellers, the depositor and their respective affiliates.The trust may, from time to time, invest the funds in the trust accounts in eligible investments acquired from the underwriter. During and after the offering, the underwriter may engage in transactions, including open market purchases and sales, to stabilize the price of the classB notes. The last paragraph of the “Underwriting” section appearing on pageS-63 of the prospectus supplement is hereby deleted in its entirety. COMPLIANCE WITH ARTICLE122A OF THE CAPITAL REQUIREMENTS DIRECTIVE None of the sellers, the depositor or any of their affiliates will retain a material net economic interest in the securitization transaction as contemplated by Article122a.Additionally, none of the sponsor, the administrator, the servicer, the depositor, the sellers, the underwriter, the eligible lender trustee, the indenture trustee or any of their respective affiliates makes any representation to any prospective investor or purchaser of the classB notes regarding the regulatory capital treatment of their investment on the classB notes closing date or at any time in the future.Noteholders are responsible for analyzing their own regulatory position and are advised to consult with their own advisors regarding the suitability of the classB notes for investment and compliance with the Capital Requirements Directive.Each prospective investor should ensure that it complies with the interpretation given to the requirements of Article122a by the applicable regulatory authorities in its jurisdiction.Investors who are uncertain as to the requirements which apply to them in respect of their relevant jurisdiction should seek guidance from their regulator. S-19 BASE PROSPECTUS The base prospectus dated October 16, 2007 attached to the prospectus supplement dated November 1, 2007 is hereby deleted in its entirety and replaced with the base prospectus dated September9, 2013 attached to this supplement to the prospectus supplement. RATINGS The sections labeled “Ratings of the Notes” in the prospectus supplement on pageS-18 and on page S-65 are hereby redacted from the prospectus supplement and thereby deleted in their entireties. Information regarding the ratings of the class B notes will be furnished to potential investors in the class B notes as part of a separate free-writing prospectus. LEGAL MATTERS As of the class B notes closing date, the following opinions will be given: Laurent C. Lutz, Executive Vice President and General Counsel of SLM Corporation, or any Deputy General Counsel or Associate General Counsel of Sallie Mae, Inc., acting as counsel to the sellers, the servicer, the administrator and the depositor, and Bingham McCutchen LLP, New York, New York, as special counsel to the trust, the servicer, the administrator, the sponsor and the depositor, will give opinions on specified legal matters for the underwriter. Shearman & Sterling LLP will give opinions on specified federal income tax matters for the trust. Richards, Layton & Finger, P.A., as Delaware counsel for the trust, will give opinions on specified legal matters for the trust, including specified Delaware state income tax matters. Cadwalader, Wickersham & Taft LLP and Shearman & Sterling LLP also will give an opinion on specified legal matters for the underwriter. S-20 ANNEX A CHARACTERISTICS OF THE TRUST STUDENT LOAN POOL The trust student loans were selected from a portfolio of student loans owned by SLM ECFC, VG Funding, LLC, Mustang Funding I, LLC, Mustang Funding II, LLC, or one of their affiliates by employing several criteria, including requirements that each trust student loan as of October 22, 2007, the statistical cutoff date (and with respect to each additional trust student loan, as of its related subsequent cutoff date, as specified at the time of its sale to the trust): · was a FFELP loan that is guaranteed as to at least (1) 100% with respect to trust student loans with an initial date of disbursement prior to October1,1993, (2) 98% with respect to trust student loans with an initial date of disbursement prior to July 1, 2006 and on or after October 1, 1993 or (3) 97% with respect to trust student loans with an initial date of disbursement on or after July 1, 2006, of its principal and interest by a guaranty agency under a guarantee agreement and the guaranty agency is, in turn, reinsured by the Department of Education in accordance with the FFELP; · contained terms in accordance with those required by the FFELP, the guarantee agreements and other applicable requirements; · had its first disbursement prior to October 1, 2007; · was fully disbursed; · was not more than 210 days past due; · did not have a borrower who is noted in the related records of the servicer as being currently involved in a bankruptcy proceeding; and · had special allowance payments, if any, based on the 91-day Treasury bill rate or the three-month commercial paper rate, or would be, as of April 1, 2012, eligible to be based on the one-month LIBOR index. Unless otherwise specified, all information with respect to the current pool of trust student loans is presented herein as of September 30, 2013, which is the class B notes statistical cutoff date for purposes of this supplement. The following tables provide a description of specified characteristics of the trust student loans as of the class B notes statistical cutoff date.The aggregate outstanding principal balance of the trust student loans in each of the following tables includes the principal balance due from borrowers, plus accrued interest to be capitalized of$13,274,185 as of the class B notes statistical cutoff date. The distribution by weighted average interest rate applicable to the trust student loans on any date following the class B notes statistical cutoff date may vary significantly from the information shown in the following tables as a result of variations in the effective rates of interest applicable to the trust student loans and in rates of principal reduction.Moreover, the information below about the weighted average ANNEX A-1 remaining term to maturity of the trust student loans as of the class B notes statistical cutoff date may vary significantly from the actual term to maturity of any of the trust student loans as a result of prepayments or the granting of deferment and forbearance periods. The following tables also contain information concerning the total number of loans and the total number of borrowers in the portfolio of trust student loans. Percentages and dollar amounts in any table may not total 100% of the trust student loan balance, as applicable, due to rounding. COMPOSITION OF THE TRUST STUDENT LOANS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Aggregate Outstanding Principal Balance $ Aggregate Outstanding Principal Balance – Treasury Bill $ Percentage of Aggregate Outstanding Principal Balance – Treasury Bill 7.55 % Aggregate Outstanding Principal Balance – One-Month LIBOR $ Percentage of Aggregate Outstanding Principal Balance – One-Month LIBOR 92.45 % Number of Borrowers Average Outstanding Principal Balance Per Borrower $ Number of Loans Average Outstanding Principal Balance Per Loan – Treasury Bill $ Average Outstanding Principal Balance Per Loan – One-Month LIBOR $ Weighted Average Remaining Term to Scheduled Maturity 119 months Weighted Average Annual Interest Rate 5.34 % We determined the weighted average remaining term to maturity shown in the table from the class B notes statistical cutoff date to the stated maturity date of the applicable trust student loan without giving effect to any deferment or forbearance periods that may be granted in the future.See Appendix A to the base prospectus. The weighted average annual borrower interest rate shown in the table is exclusive of special allowance payments.As none of the trust student loans’ special allowance payments are indexed to the 91-day Treasury bill rate, the weighted average spread for special allowance payments to the 91-day Treasury bill rate was2.93% as of the class B notes statistical cutoff date. For these purposes, the 91-day Treasury bill rate is the weighted average per annum discount rate, expressed on a bond equivalent basis and applied on a daily basis, for direct obligations of the United States with a maturity of thirteen weeks, as reported by the U.S. Department of the Treasury. Except as otherwise specified below, special allowance payments will be calculated by reference to the one-month LIBOR index.The weighted average spread for special allowance payments to the one-month LIBOR index was 2.26% as of the class B notes statistical cutoff date.See “Federal Family Education Loan Program—Special Allowance Payments” in Appendix A to the base prospectus. ANNEX A-2 DISTRIBUTION OF THE TRUST STUDENT LOANS BY SCHOOL TYPE AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE School Type Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance 4-year Institution $ % 2-year Institution Proprietary/Vocational Unidentified 8 * Total $ % *Represents a percentage greater than 0% but less than 0.05%. DISTRIBUTION OF THE TRUST STUDENT LOANS BY BORROWER INTEREST RATES AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Interest Rates Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Less than or equal to 3.00% $ % 3.01% to 3.50% 5.51% to 6.00% 6.51% to 7.00% 7.51% to 8.00% 8.01% to 8.50% 8.51% or greater * Total $ % We have determined the interest rates shown in the table above using the interest rates applicable to the trust student loans as of the class B notes statistical cutoff date.Because some of the trust student loans bear interest at variable rates of interest that reset annually effective as of July 1 of each year, and because, as a general matter, loans with different interest rates are likely to be repaid at different rates, this information will not remain applicable to the trust student loans in the future.See Appendix A to the base prospectus. ANNEX A-3 DISTRIBUTION OF THE TRUST STUDENT LOANS BY OUTSTANDING PRINCIPAL BALANCE PER BORROWER AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Range of Outstanding Principal Balance Number of Borrowers Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Less than $5,000.00 $ % $5,000.00-$9,999.99 $10,000.00-$14,999.99 $15,000.00-$19,999.99 $20,000.00-$24,999.99 $25,000.00-$29,999.99 $30,000.00-$34,999.99 $35,000.00-$39,999.99 $40,000.00-$44,999.99 $45,000.00-$49,999.99 $50,000.00-$54,999.99 $55,000.00-$59,999.99 $60,000.00-$64,999.99 $65,000.00-$69,999.99 $70,000.00-$74,999.99 78 $75,000.00-$79,999.99 60 $80,000.00-$84,999.99 36 $85,000.00-$89,999.99 25 $90,000.00-$94,999.99 32 $95,000.00-$99,999.99 14 $100,000.00 and above 66 Total $ % DISTRIBUTION OF THE TRUST STUDENT LOANS BY DELINQUENCY STATUS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Number of Days Delinquent Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance 0 to 30 $ % 31 to 60 61 to 90 91 to 120 121 to 150 151 to 180 181 to 210 Greater than 210 days Total $ % ANNEX A-4 DISTRIBUTION OF THE TRUST STUDENT LOANS BY REMAINING TERM TO SCHEDULED MATURITY AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Number of Months Remaining to Scheduled Maturity Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance 0 to 3 $ * 4 to 12 % 13 to 24 25 to 36 37 to 48 49 to 60 61 to 72 73 to 84 85 to 96 97 to 108 109 to 120 121 to 132 133 to 144 145 to 156 157 to 168 169 to 180 181 to 192 193 to 204 205 to 216 217 to 228 229 to 240 241 to 252 253 to 264 265 to 276 277 to 288 289 to 300 301 to 312 313 to 324 325 to 336 61 * 337 to 348 48 * 349 to 360 40 * 361 and above 22 * Total $ % *Represents a percentage greater than 0% but less than 0.05%. We have determined the number of months remaining to scheduled maturity shown in thetable from the class B notes statistical cutoff date to the stated maturity date of the applicable trust student loan without giving effect to any deferment or forbearance periods that may be granted in the future.See Appendix A to the base prospectus and “The Student Loan Pools” and“Sallie Mae’s Student Loan Financing Business” in the base prospectus. ANNEX A-5 DISTRIBUTION OF THE TRUST STUDENT LOANS BY CURRENT BORROWER PAYMENT STATUS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Current Borrower Payment Status Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance In-School $ % Grace Deferment Forbearance Repayment First year in repayment Second year in repayment Third year in repayment More than 3 years in repayment Total $ % Current borrower payment status refers to the status of the borrower of each trust student loan as of the class B notes statistical cutoff date.The borrower: · may still be attending – in school; · may be in a grace period after completing school and prior to repayment commencing – grace; · may have temporarily ceased repaying the loan through a deferment or a forbearance period; or · may be currently required to repay the loan – repayment. See Appendix A to the base prospectus and “The Student Loan Pools” and “Sallie Mae’s Student Loan Financing Business” in the base prospectus. The weighted average number of months in repayment for all trust student loans currently in repayment is approximately 27.7, calculated as the term to maturity at the commencement of repayment less the number of months remaining to scheduled maturity as of the class B notes statistical cutoff date. ANNEX A-6 SCHEDULED WEIGHTED AVERAGE REMAINING MONTHS IN STATUS OF THE TRUST STUDENT LOANS BY CURRENT BORROWER PAYMENT STATUS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Scheduled Remaining Months in Status Current Borrower Payment Status In-School Grace Deferment Forbearance Repayment In-School - - Grace - - - Deferment - - - Forbearance - - - Repayment - We have determined the scheduled weighted average remaining months in status shown in the table above without giving effect to any deferment or forbearance periods that may be granted in the future.See Appendix A to the base prospectus. GEOGRAPHIC DISTRIBUTION OF THE TRUST STUDENT LOANS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE State Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Alabama $ % Alaska Arizona Arkansas California Colorado Connecticut Delaware District of Columbia Florida Georgia Hawaii Idaho Illinois Indiana Iowa Kansas Kentucky Louisiana Maine Maryland Massachusetts Michigan Minnesota Mississippi Missouri Montana Nebraska Nevada New Hampshire New Jersey ANNEX A-7 New Mexico New York North Carolina North Dakota Ohio Oklahoma Oregon Pennsylvania Rhode Island South Carolina South Dakota Tennessee Texas Utah Vermont Virginia Washington West Virginia Wisconsin Wyoming Other Total $ % We have based the geographic distribution shown in the table on the billing addresses of the borrowers of the trust student loans shown on the servicer’s records as of the class B notes statistical cutoff date. Each of the trust student loans provides or will provide for the amortization of its outstanding principal balance over a series of regular payments.Except as described below, each regular payment consists of an installment of interest which is calculated on the basis of the outstanding principal balance of the trust student loan.The amount received is applied first to interest accrued to the date of payment and the balance of the payment, if any, is applied to reduce the unpaid principal balance.Accordingly, if a borrower pays a regular installment before its scheduled due date, the portion of the payment allocable to interest for the period since the preceding payment was made will be less than it would have been had the payment been made as scheduled, and the portion of the payment applied to reduce the unpaid principal balance will be correspondingly greater.Conversely, if a borrower pays a monthly installment after its scheduled due date, the portion of the payment allocable to interest for the period since the preceding payment was made will be greater than it would have been had the payment been made as scheduled, and the portion of the payment applied to reduce the unpaid principal balance will be correspondingly less.In addition, if a borrower pays a monthly installment after its scheduled due date, the borrower may owe a fee on that late payment.If a late fee is applied, that payment will be applied first to the applicable late fee, second to interest and third to principal.As a result, the portion of the payment applied to reduce the unpaid principal balance may be less than it would have been had the payment been made as scheduled. ANNEX A-8 In either case, subject to any applicable deferment periods or forbearance periods, and except as provided below, the borrower pays a regular installment until the final scheduled payment date, at which time the amount of the final installment is increased or decreased as necessary to repay the then outstanding principal balance of that trust student loan. The servicer makes available to borrowers of student loans it services payment terms that may result in the lengthening of the remaining term of the student loans.For example, not all of the loans owned by the sellers provide for level payments throughout the repayment term of the loans.Some student loans provide for interest only payments to be made for a designated portion of the term of the loans, with amortization of the principal of the loans occurring only when payments increase in the latter stage of the term of the loans.Other loans provide for a graduated phase in of the amortization of principal with a greater portion of principal amortization being required in the latter stages than would be the case if amortization were on a level payment basis.The servicer also offers an income-sensitive repayment plan, under which repayments are based on the borrower’s income.Under that plan, ultimate repayment may be delayed up to five years.Borrowers under trust student loans will continue to be eligible for the graduated payment and income-sensitive repayment plans.See “Sallie Mae’s Student Loan Financing Business” in the base prospectus. DISTRIBUTION OF THE TRUST STUDENT LOANS BY LOAN TYPE AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Loan Type Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Unsubsidized Loans $ % Subsidized Loans SLS Loans PLUS Loans Total $ % ANNEX A-9 The following table provides certain information about trust student loans subject to the repayment terms described in the preceding paragraphs. DISTRIBUTION OF THE TRUST STUDENT LOANS BY REPAYMENT TERMS AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Loan Repayment Terms Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance Level Repayment $ % Other Repayment Options(1) Total $ % (1)May include, among others, graduated repayment loans, income sensitive and interest-only period loans. The servicer may in the future offer repayment terms similar to those described above to borrowers of loans in the trust who are not entitled to these repayment terms as of the class B notes statistical cutoff date. If such repayment terms are offered to and accepted by borrowers, the weighted average life of the securities could be lengthened. The following table provides information about the trust student loans regarding date of disbursement. DISTRIBUTION OF THE TRUST STUDENT LOANS BY DATE OF DISBURSEMENT AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Disbursement Date Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance September 30, 1993 and earlier $ % October 1, 1993 through June 30, 2006 July 1, 2006 through September 30, 2007 Total $ % ANNEX A-10 Guaranty Agencies for the Trust Student Loans.The eligible lender trustee has entered into a separate guarantee agreement with each of the guaranty agencies listed below, under which each of the guarantors has agreed to serve as guarantor for specified trust student loans. The following table provides information with respect to the portion of the trust student loans guaranteed by each guarantor.2 DISTRIBUTION OF THE TRUST STUDENT LOANS BY GUARANTY AGENCY AS OF THE CLASS B NOTES STATISTICAL CUTOFF DATE Name of Guaranty Agency Number of Loans Aggregate Outstanding Principal Balance Percent of Pool by Outstanding Principal Balance American Student Assistance $ % College Assist * Educational Credit Management Corporation Finance Authority Of Maine Florida Office Of Student Financial Assistance Great Lakes Higher Education Guaranty Corporation Illinois Student Assistance Commission Kentucky Higher Education Assistance Authority Louisiana Office Of Student Financial Assistance Michigan Guaranty Agency Missouri Department of Higher Education * Montana Guaranteed Student Loan Program 23 * Nebraska National Student Loan Program New Jersey Higher Education Student Assistance Authority New York State Higher Education Services Corporation Northwest Education Loan Association Oklahoma Guaranteed Student Loan Program Pennsylvania Higher Education Assistance Agency Rhode Island Higher Education Assistance Authority Student Loan Guarantee Foundation of Arkansas Texas Guaranteed Student Loan Corporation United Student Aid Funds, Inc. Utah Higher Education Assistance Authority 18 * Total $ % *Represents a percentage greater than 0% but less than 0.05%. ANNEX A-11 SIGNIFICANT GUARANTOR INFORMATION The information shown for the Significant Guarantor relates to all student loans, including but not limited to trust student loans, guaranteed by the Significant Guarantor. We obtained the following information from various sources, including from the related Significant Guarantor and/or from the Department of Education.None of the depositor, the sellers, the servicer, their affiliates or the underwriter has audited or independently verified this information for accuracy or completeness. UNITED STUDENT AID FUNDS, INC. United Student Aid Funds, Inc. (“USA Funds”) was organized as a private, nonprofit corporation under the General Corporation Law of the State of Delaware in 1960. In accordance with its Certificate of Incorporation, USA Funds: (i) maintains facilities for the provision of guarantee services with respect to approved education loans made to or for the benefit of eligible students who are enrolled at or plan to attend approved educational institutions; (ii) guarantees education loans made pursuant to certain loan programs under the Higher Education Act, as well as loans made under certain private loan programs; and (iii) serves as the designated guarantor for education-loan programs under the Higher Education Act of 1965, as amended (“the Act”) in Arizona, Hawaii and certain Pacific Islands, Indiana, Kansas, Maryland, Mississippi, Nevada and Wyoming. USA Funds contracts with Sallie Mae, Inc., a wholly owned subsidiary of SLM Corporation. USA Funds also contracts with Student Assistance Corporation, a wholly owned subsidiary of SLM Corporation. SLM Corporation and its subsidiaries are not sponsored by nor are they agencies of the United States of America. Effective December 13, 2004, USA Funds became the sole member of the Northwest Education Loan Association, a guarantor serving the states of Washington, Idaho and the Northwest. For the purpose of providing loan guarantees under the Act, USA Funds has entered into various agreements (collectively, the “Federal Reinsurance Agreements”) with the U.S. Secretary of Education (the “Secretary”). Pursuant to the Federal Reinsurance Agreements, USA Funds serves as a “guaranty agency” as defined in Section 435(j) of the Act. The Act allows the Secretary, after giving the guaranty agency notice and the opportunity for a hearing, to terminate the Federal Reinsurance Agreements if the Secretary determines that the administrative or financial condition of the guaranty agency jeopardizes the agency’s continued ability to perform its responsibilities under its guaranty agreement, it is necessary to protect the federal financial interest, or to ensure the continued availability of loans to student- or parent-borrowers. ANNEX A-12 Reinsurance is paid to USA Funds by the Secretary in accordance with a formula based on the annual default rate of loans guaranteed by USA Funds under the Act and the disbursement date of loans. The rate of reinsurance ranges from 100 percent to 75 percent of USA Funds’ losses on default-claim payments made to lenders. The Higher Education Amendments of 1998 (the “1998 Reauthorization Law”) reduced the reinsurance coverage for loans in default made on or after Oct. 1, 1998, to a range from 95 percent to 75 percent based upon the annual default claims rate of the guaranty agency. Reinsurance on non-default claims remains at 100 percent. The 1998 Reauthorization Law requires guaranty agencies to establish two (2) separate funds, a federal reserve fund (property of the United States) and an agency operating fund (property of the guaranty agency). The federal reserve fund is to be used to pay lender claims and to pay a default-aversion fee to the agency operating fund. The agency operating fund is to be used by the guaranty agency to pay its operating expenses. On March, 30, 2010, President Obama signed into law the Health Care and Education Reconciliation Act of 2010 (Public Law 111-152), which ended the origination and guarantee of new loans under the Federal Family Education Loan Program, effective for loans whose first disbursement was after June 30, 2010. As a result of the new statute, USA Funds will continue to administer a portfolio of outstanding FFELP loans, but no longer may guarantee new federal student loans. As of September 30, 2012, USA Funds held net assets on behalf of the federal reserve fund of approximately $235 million. Through September 30, 2012, the outstanding, unpaid, aggregate amount of principal and interest on loans that had been directly guaranteed by USA Funds under the Federal Family Education Loan Program was approximately $66.5 billion. Also, as of September 30, 2012, USA Funds had operating fund assets totaling slightly over $1 billion, which includes the $235 million of net assets held on behalf of the federal reserve fund. USA Funds’ “reserve ratio” complies with the U.S. Department of Education definition, which is determined by dividing the fund balance reserves, including non-cash allowance and other non-cash, in a guarantor’s federal reserve fund, by the total amount of loans outstanding. Following this formula, the reserve ratio for the federal reserve fund administered by USA Funds for the last five fiscal years for which information is available was as follows: Reserve Ratio Federal Fiscal Year Guarantor United Student Aid Funds, Inc. 0.33% 0.38% 0.40% 0.39% 0.35% ANNEX A-13 USA Funds’ “guarantee volume” is the approximate aggregate principal amount of federally reinsured education loans (including subsidized and unsubsidized Stafford and PLUS loans but excluding consolidation loans) guaranteed by USA Funds.For the last five fiscal years for which information is available, the “guarantee volume” was as follows: Loans Guaranteed Federal Fiscal Year ($ in millions) Guarantor United Student Aid Funds, Inc. N/A N/A USA Funds’ “recovery rate,” which provides a measure of the effectiveness of the collection efforts against defaulted borrowers after the guarantee claim has been satisfied, is determined by dividing the amount recovered from borrowers by USA Funds during the fiscal year by the aggregate amount of default claims paid by USA Funds outstanding at the end of the prior fiscal year. For the last five fiscal years for which information is available, the “recovery rate” was as follows: Recovery Rate Federal Fiscal Year Guarantor United Student Aid Funds, Inc. 45.60% 36.19% 32.90% 32.17% 31.82% USA Funds’ “claims rate” represents the percentage of federal reinsurance claims paid by the Secretary during any fiscal year, less amounts remitted to the Secretary for defaulted loans that are rehabilitated relative to USA Funds’ existing portfolio of loans in repayment at the end of the prior fiscal year. For the last five fiscal years for which information is available, the “claims rate” was as follows: Claims Rate Federal Fiscal Year Guarantor United Student Aid Funds, Inc. 2.07% 1.92% 1.69% 1.69% 1.58% In addition, USA Funds’ “loss rate” represents the percentage of claims purchased from lenders but not covered by reinsurance.For the last five fiscal years, the “loss rate” was as follows: 2012 – 4.76 percent; 2011 – 4.74 percent; 2010 – 4.70 percent; 2009 – 4.62 percent; 2008 – 4.26 percent. USA Funds is headquartered in Fishers, Indiana.USA Funds will provide a copy of its most recent annual report upon receipt of a written request directed to its headquarters at P.O. Box 6028, Indianapolis, Indiana 46206-6028, Attention: Vice President, Corporate and Marketing Communications. ANNEX A-14 EXHIBIT I PREPAYMENTS, EXTENSIONS, WEIGHTED AVERAGE LIVES AND EXPECTED MATURITIES OF THE NOTES Prepayments on pools of student loans can be measured or calculated based on a variety of prepayment models.The model used to calculate these prepayments is the constant prepayment rate (or “CPR”) model. The CPR model is based on prepayments assumed to occur at a constant percentage rate.CPR is stated as an annualized rate and is calculated as the percentage of the loan amount outstanding at the beginning of a period (including accrued interest to be capitalized), after applying scheduled payments, that are paid during that period.The CPR model assumes that student loans will prepay in each month according to the following formula: Monthly Prepayments Balance After Scheduled Payments x (1-(1-CPR)^1/12) Accordingly, monthly prepayments assuming a $1,000 balance after scheduled payments would be as follows for the percentages of CPR listed below: CPR 0% 2% 4% 6% 8% Monthly Prepayment The CPR model does not purport to describe historical prepayment experience or to predict the prepayment rate of any actual student loan pool.The student loans will not prepay at any constant CPR, nor will all of the student loans prepay at the same rate.You must make an independent decision regarding the appropriate principal prepayment scenarios to use in making any investment decision. Additional Assumptions For purposes of calculating the information presented in the tables below, it is assumed, among other things, that: · the statistical cutoff date for the trust student loans is September 30, 2013; · all outstanding note balances are as of October 25, 2013; · all trust student loans (as grouped within the “rep lines” described below) remain in their current status until their status end date and then move to repayment, with the exception of in-school status loans, which are assumed to have a 6-month grace period before moving to repayment, and no trust student loan moves from repayment to any other status; EXHIBIT I-1 · the trust student loans that are (i) non-subsidized Stafford loans not in repayment status, (ii) subsidized Stafford loans in forbearance statusor (iii) SLS or PLUS loans, have interest accrued and capitalized upon entering repayment; · the trust student loans that are subsidized Stafford loans and are in in-school, grace or deferment status, have interest paid (interest subsidy payments) by the Department of Education quarterly, based on a quarterly calendar accrual period; · no delinquencies, defaults, or borrower benefits occur on any of the trust student loans, no repurchases for breaches of representations, warranties or covenants occur and all borrower payments are collected in full; · government payments for interest subsidy and special allowance payments began accruing on October 1, 2013; there are payment delays of 60 days for these payments; · index levels for calculation of borrower and government payments are: · a 91-day Treasury bill rate of 0.05%; and · a one-month LIBOR rate of 0.17%; · distributions begin on January 25, 2014, and payments are made quarterly on the 25th day of every January, April, July and October thereafter, whether or not the 25th is a business day; · the interest rate for each class of outstanding notes (or payable to any Swap Counterparty) at all times will be equal to: · class A-2 notes: 0.44%, class A-3 notes: 0.48%, class A-4 notes: 0.57%, and class B notes: 0.99%; · an administration fee equal to $20,000 is paid quarterly by the trust to the administrator, beginning in January 2014; EXHIBIT I-2 · a servicing fee equal to 1/12 of an amount equal to 0.90% of the outstanding principal balance of the trust student loans is paid monthly by the trust to the servicer beginning in October 2013; · the reserve account has a balance as of class B notes statistical cutoff date equal to $2,557,350 and, at all times, a balance equal to the greater of (1) 0.25% of the Pool Balance and (2) $1,951,617; · the collection account has a balance equal to $0; · the next collection period begins as of the class B notes statistical cutoff date, all payments are assumed to be made on the 25th day of every January, April, July and October, and amounts on deposit in the collection account, including reinvestment income earned on such account in the previous quarter, are reinvested in eligible investments at the assumed reinvestment rate of 0.14% per annum through the end of the collection period or the related distribution date, as applicable; · amounts on deposit in the reserve account are reinvested in eligible investments at the assumed reinvestment rate of 0.14% per annum from the previous distribution date through the current distribution date; · prepayments on the trust student loans are applied monthly in accordance with CPR, as described above; · the notes are not accelerated following the occurrence of an event of default; · an optional redemption by the servicer occurs on the distribution date immediately following the collection period during which the Pool Balance equals to or falls below 10% of the Initial Pool Balance; and · the pool of trust student loans consists of 738 representative loans (“rep lines”), which have been created for modeling purposes from individual trust student loans based on combinations of similar individual student loan characteristics, which include, but are not limited to, loan status, interest rate, loan type, index, margin, rate cap and remaining term. The following tables have been prepared based on the assumptions described above (including the assumptions regarding the characteristics and performance of the rep lines, which will differ from the characteristics and performance of the actual pool of trust student loans) and should be read in conjunction therewith.In addition, the diverse characteristics, remaining terms and loan ages of the trust student loans could produce EXHIBIT I-3 slower or faster principal payments than indicated in the following tables, even if the dispersions of weighted average characteristics, remaining terms and loan ages are the same as the assumed characteristics, remaining terms and loan ages. CPR Tables The following tables show the weighted average remaining lives, expected maturity dates and percentages of original principal of the classA and B notes at various percentages of CPR from the October 25, 2013 distribution date until the optional redemption date. Weighted Average Lives and Expected Maturities of the ClassA and Class B Notes at Various CPR Percentages Weighted Average Life (years)* 0% 2% 4% 6% 8% Class A-2 Notes Class A-3 Notes Class A-4 Notes Class B Notes Expected Maturity Date Class A-2 Notes January 25, 2016 October 25, 2015 July 25, 2015 April 25, 2015 January 25, 2015 Class A-3 Notes October 25, 2018 April 25, 2018 October 25, 2017 April 25, 2017 January 25, 2017 Class A-4 Notes July 25, 2022 April 25, 2022 October 25, 2021 July 25, 2021 January 25, 2021 Class B Notes July 25, 2022 April 25, 2022 October 25, 2021 July 25, 2021 January 25, 2021 *The weighted average life of a class of notes (assuming a 360-day year consisting of twelve 30-day months) is determined by: (1) multiplying the amount of each principal payment of that class of notes by the number of years from the October 25, 2013 distributiondate to the related distribution date, (2) adding the results and (3) dividing that sum by the aggregate principal amount of that class of notes as of the October 25, 2013 distribution date. Percentages Of Original Principal Of The ClassA-2 Notes Remaining At Certain Distribution Dates At Various CPR Percentages Distribution Date 0% 2% 4% 6% 8% October 2013 100% 100% 100% 100% 100% January 2014 94% 91% 88% 84% 81% January 2015 55% 40% 25% 10% 0% January 2016 0% 0% 0% 0% 0% January 2017 0% 0% 0% 0% 0% January 2018 0% 0% 0% 0% 0% January 2019 0% 0% 0% 0% 0% January 2020 0% 0% 0% 0% 0% January 2021 0% 0% 0% 0% 0% January 2022 0% 0% 0% 0% 0% January 2023 0% 0% 0% 0% 0% EXHIBIT I-4 Percentages Of Original Principal Of The ClassA-3 Notes Remaining At Certain Distribution Dates At Various CPR Percentages Distribution Date 0% 2% 4% 6% 8% October 2013 100% 100% 100% 100% 100% January 2014 100% 100% 100% 100% 100% January 2015 100% 100% 100% 100% 97% January 2016 100% 85% 72% 58% 45% January 2017 62% 45% 27% 11% 0% January 2018 21% 1% 0% 0% 0% January 2019 0% 0% 0% 0% 0% January 2020 0% 0% 0% 0% 0% January 2021 0% 0% 0% 0% 0% January 2022 0% 0% 0% 0% 0% January 2023 0% 0% 0% 0% 0% Percentages Of Original Principal Of The ClassA-4 Notes Remaining At Certain Distribution Dates At Various CPR Percentages Distribution Date 0% 2% 4% 6% 8% October 2013 100% 100% 100% 100% 100% January 2014 100% 100% 100% 100% 100% January 2015 100% 100% 100% 100% 100% January 2016 100% 100% 100% 100% 100% January 2017 100% 100% 100% 100% 98% January 2018 100% 100% 92% 83% 76% January 2019 91% 81% 72% 64% 56% January 2020 71% 62% 53% 46% 39% January 2021 52% 43% 36% 30% 0% January 2022 31% 25% 0% 0% 0% January 2023 0% 0% 0% 0% 0% Percentages Of Original Principal Of The ClassB Notes Remaining At Certain Distribution Dates At Various CPR Percentages Distribution Date 0% 2% 4% 6% 8% October 2013 100% 100% 100% 100% 100% January 2014 100% 100% 100% 100% 100% January 2015 100% 100% 100% 100% 100% January 2016 100% 100% 100% 100% 100% January 2017 100% 100% 100% 100% 100% January 2018 100% 100% 100% 100% 100% January 2019 100% 100% 100% 100% 100% January 2020 100% 100% 100% 100% 100% January 2021 100% 100% 100% 100% 0% January 2022 100% 100% 0% 0% 0% January 2023 0% 0% 0% 0% 0% EXHIBIT I-5 Table of Contents Prospectus Supplement to Base Prospectus dated October 16, 2007 SLM Student Loan Trust 2007-7 Issuing Entity SLM Funding LLC Depositor Sallie Mae, Inc. Sponsor, Servicer and Administrator Student Loan-Backed Notes On November 8, 2007, the trust will issue: Class Principal Interest Rate Maturity Floating Rate Class A-1 Notes $ 3-monthLIBORplus0.14% October25,2012 Floating Rate Class A-2 Notes $ 3-monthLIBORplus0.20% January 25, 2016 Floating Rate ClassA-3 Notes $ 3-monthLIBORplus0.24% April 25, 2017 Floating Rate Class A-4 Notes $ 3-monthLIBORplus0.33% January 25, 2022 Floating Rate ClassB Notes $ 3-monthLIBORplus0.75% October 25, 2028 The trust will make payments primarily from collections on a pool of FFELP student loans. Interest and principal on the notes will be payable quarterly on the 25th day of each January, April, July and October, beginning in January 2008. In general, the trust will pay principal, sequentially, to the class A-1 through class A-4 notes, in that order, until each such class is paid in full, and then to the class B notes until paid in full. Interest on the class B notes will be subordinate to interest on the class A notes and principal on the class B notes will be subordinate to both principal and interest on the class A notes. Credit enhancement for the notes consists of excess interest on the trust student loans, subordination of the class B notes to the class A notes, and the reserve account. On the closing date, the trust will make a deposit into the capitalized interest account, which will be available for a limited period of time. The interest rates on the notes are determined by reference to LIBOR. A description of how LIBOR is determined appears under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. We are offering the notes through the underwriters at the prices shown below when and if issued. Application has been made for the notes to be listed on the Official List of the Luxembourg Stock Exchange and to be traded on the Luxembourg Stock Exchange’s Euro MTF Market. We are not offering the notes in any state or other jurisdiction where the offer is prohibited. A portion of the class B notes will be retained by the depositor or its affiliate. This prospectus supplement also covers the resale of the class B notes from time to time by the depositor or its affiliate. PricetoPublic Underwriting Discount Proceedsto theDepositor Per Floating Rate Class A-1 Note % % % Per Floating Rate Class A-2 Note % % % Per Floating Rate Class A-3 Note % % % Per Floating Rate Class A-4 Note % % % Per Floating Rate Class B Note* % % % * For the amount of Class B Notes retained by the depositor or its affiliate, the underwriting discount will be 0.10% and proceeds to the depositor will be 99.90% with no selling concession or reallowance. We expect the proceeds to the depositor in respect of the notes to be $1,997,406,519 before deducting expenses payable by the depositor estimated to be $1,787,076 and certain deposits to be made by the trust. Neither the SEC nor any state securities commission has approved or disapproved the securities or determined whether this supplement or the base prospectus is accurate or complete. Any contrary representation is a criminal offense. You should consider carefully the risk factors on page S-20 of this prospectus supplement and on page 20 of the base prospectus. The notes are asset-backed securities issued by and are obligations of the issuing entity, which is a trust. They are not obligations of or interests in the sponsor, administrator, servicer, depositor, any seller or any of their affiliates. The notes are not guaranteed or insured by the United States or any governmental agency. Barclays Capital Credit Suisse LehmanBrothers RBSGreenwich Capital Wachovia Securities November 1, 2007 Table of Contents TABLE OF CONTENTS Prospectus Supplement Page Summary of Terms S-1 • Issuing Entity S-1 • Depositor S-1 • Sponsor, Servicer and Administrator S-1 • Indenture Trustee S-1 • Eligible Lender Trustee S-1 • Delaware Trustee S-1 • The Notes S-1 • Dates S-2 • Information About the Trust Student Loans S-2 • Information About the Notes S-3 • Indenture Trustee and Paying Agent S-5 • Luxembourg Paying Agent S-5 • Administrator S-5 • Information About the Trust S-6 • Administration of the Trust S-12 • Termination of the Trust S-15 • Excess Distribution Certificateholder S-17 • Tax Considerations S-17 • ERISA Considerations S-18 • Ratings of the Notes S-18 • Listing Information S-18 • Risk Factors S-19 • Identification Numbers S-19 Risk Factors S-20 • The Notes Are Not Suitable Investments For All Investors S-20 • Subordination Of The Class B Notes And Sequential Payment Of The Notes Result In A Greater Risk Of Loss S-20 • Investors In The Class B Notes Bear Greater Risk Of Loss Because The Priority Of Payment Of Interest And The Timing Of Principal Payments On The Class B Notes May Change Due To The Variability Of Cashflows S-21 • Certain Credit And Liquidity Enhancement Features Are Limited And If They Are Depleted, There May Be Shortfalls In Distributions To Noteholders S-21 • The Characteristics Of The Trust Student Loans May Change S-22 • Because The Initial Principal Balance Of The Notes Exceeds The Balance Of Certain Of The Trust Assets, You May Be Adversely Affected By A High Rate Of Prepayments S-23 • Your Notes May Have A Degree Of Basis Risk, Which Could Compromise The Trust’s Ability To Pay Principal And Interest On Your Notes S-23 • Any Inability Of The Trust To Acquire Additional Trust Student Loans Would Likely Cause Investors In Certain Classes Of Notes To Receive An Accelerated Principal Distribution S-24 ii Table of Contents • Certain Actions Can Be Taken Without Noteholder Approval S-24 • The Bankruptcy Of The Servicer Could Delay The Appointment Of A Successor Servicer Or Reduce Payments On Your Notes S-24 • The Trust May Be Affected By Delayed Payments From Borrowers Called To Active Military Service S-25 • Partial Retention of the Class B Notes by the Depositor or its Affiliate May Reduce the Liquidity of the Class B Notes S-25 Defined Terms S-26 Formation of the Trust S-26 • The Trust S-26 • Capitalization of the Trust S-27 • Eligible Lender Trustee S-28 • Delaware Trustee S-29 • Indenture Trustee S-30 Use of Proceeds S-30 The Trust Student Loan Pool S-31 • General S-31 • Eligible Trust Student Loans S-31 • Additional Sellers S-32 • Certain Expenses S-33 • Characteristics of the Initial Trust Student Loans S-33 • Insurance of Trust Student Loans; Guarantors of Trust Student Loans S-33 • Cure Period for Trust Student Loans S-35 • Consolidation of Federal Benefit Billings and Receipts and Guarantor Claims with Other Trusts S-35 • Third-Party Originators of FFELP Loans S-36 Recent Developments S-37 Description of the Notes S-40 • General S-40 • The Notes S-40 • Supplemental Purchase Period S-44 • Funding Period S-44 • Servicing Compensation S-45 • Distributions S-46 • Distributions Following an Event of Default and Acceleration of the Maturity of the Notes S-48 • Voting Rights and Remedies; Insolvency Events S-49 • Credit Enhancement S-49 • Potential Future Interest Rate Cap Agreement S-51 • Administration Fee S-51 • Determination of Indices S-51 • Notice of Interest Rates S-52 • Accounts S-52 • Trust Fees S-52 • Optional Purchase S-53 • Auction of Trust Assets S-53 Static Pools S-54 Prepayments, Extensions, Weighted Average Lives and Expected Maturities of the Notes S-55 U.S. Federal Income Tax Consequences S-56 ERISA Considerations S-56 Accounting Considerations S-58 Reports to Noteholders S-58 Notice To Canadian Residents S-59 • Resale Restrictions S-59 • Representations of Purchasers S-59 • Rights of Action – Ontario Purchasers Only S-60 • Enforcement of Legal Rights S-60 • Taxation and Eligibility for Investment S-61 iii Table of Contents Notice to Investors S-61 Underwriting S-62 Listing Information S-63 Ratings of the Notes S-65 Legal Matters S-65 Glossary for Prospectus Supplement S-67 Annex A: Characteristics of the Initial Trust Student Loan Pool A-1 Exhibit I: Prepayments, Extensions, Weighted Average Lives and Expected Maturities of the Notes I-1 iv Table of Contents TABLE OF CONTENTS Base Prospectus Page Prospectus Summary 7 Risk Factors 20 Formation of the Issuing Entities 41 Use of Proceeds 43 The Depositor 43 The Sponsor, Servicer and Administrator 45 The Sellers 47 The Student Loan Pools 48 Sallie Mae’s Student Loan Financing Business 51 Transfer and Servicing Agreements 59 Servicing and Administration 62 Trading Information 75 Description of the Notes 76 Additional Information Regarding the Notes 83 Certain Legal Aspects of the Student Loans U.S. Federal Income Tax Consequences European Union Directive on the Taxation of Savings Income State Tax Consequences ERISA Considerations Available Information Reports to Noteholders Incorporation of Documents by Reference The Plan of Distribution Legal Matters Appendix A: Federal Family Education Loan Program A-1 Appendix B: Undergraduate and Graduate Loan Programs B-1 Appendix C: Law Loan Programs C-1 Appendix D: MBA Loan Programs D-1 Appendix E: Medical Loan Programs E-1 Appendix F: Direct-to-Consumer Loan Programs F-1 Appendix G: Private Consolidation Loan Program G-1 Appendix H: Global Clearance, Settlement and Tax Documentation Procedures H-1 v Table of Contents THE INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE PROSPECTUS ATTACHED HERETO We provide information to you about the notes in two separate sections of this document that provide progressively more detailed information. These two sections are: • the accompanying prospectus, which begins after the end of this prospectus supplement and provides general information, some of which may not apply to your particular class of notes; and • this prospectus supplement, which describes the specific terms of the notes being offered. We have not authorized anyone to provide you with different information. We sometimes refer to the accompanying prospectus as the base prospectus or the prospectus. You should read both the base prospectus and this prospectus supplement to understand the notes. For your convenience, we include cross-references in this prospectus supplement and in the base prospectus to captions in these materials where you can find related information. NOTICE TO INVESTORS The notes may not be offered or sold to persons in the United Kingdom in a transaction that results in an offer to the public within the meaning of the securities laws of the United Kingdom. Application has been made for the notes to be listed on the Official List of the Luxembourg Stock Exchange and to be traded on the Luxembourg Stock Exchange’s Euro MTF Market. We cannot assure you that the application will be granted. You should consult with Deutsche Bank Luxembourg S.A., the Luxembourg listing agent for the notes, to determine their status. This prospectus supplement and the base prospectus may be used only for the purposes for which they have been published. vi Table of Contents FORWARD-LOOKING STATEMENTS Certain statements contained in or incorporated by reference in this prospectus supplement and the accompanying base prospectus consist of forward-looking statements relating to future economic performance or projections and other financial items. These statements can be identified by the use of forward-looking words such as “may,” “will,” “should,” “expects,” “believes,” “anticipates,” “estimates,” or other comparable words. Forward-looking statements are subject to a variety of risks and uncertainties that could cause actual results to differ from the projected results. Those risks and uncertainties include, among others, general economic and business conditions, regulatory initiatives and compliance with governmental regulations, customer preferences and various other matters, many of which are beyond our control. Because we cannot predict the future, what actually happens may be very different from what is contained in our forward-looking statements. vii Table of Contents viii Table of Contents ix Table of Contents SUMMARY OF TERMS This summary highlights selected information about the notes. It does not contain all of the information that you might find important in making your investment decision. It provides only an overview to aid your understanding and is qualified by the full description of the information contained in this prospectus supplement and the attached base prospectus. You should read the full description of this information appearing elsewhere in this document and in the base prospectus to understand all of the terms of the offering of the notes. ISSUING ENTITY SLM Student Loan Trust 2007-7, which is a Delaware statutory trust. It was formed on March8, 2007, under a trust agreement dated as of March7, 2007. Its principal address is in care of The Bank of New York Trust Company, N.A., 10161 Centurion Parkway, Jacksonville, Florida 32256. We sometimes refer to the issuing entity as the trust. DEPOSITOR SLM Funding LLC, which is a Delaware limited liability company. Its principal address is 12061 Bluemont Way, V3419, Reston, Virginia 20190. SPONSOR, SERVICER AND ADMINISTRATOR Sallie Mae, Inc., which is a Delaware corporation. Its principal address is 12061 Bluemont Way, Reston, Virginia 20190. Sallie Mae, Inc. is an affiliate of the depositor and each seller. INDENTURE TRUSTEE Deutsche Bank Trust Company Americas, which is a New York banking corporation. Its principal trust address is 60 Wall Street, New York, New York 10005. ELIGIBLE LENDER TRUSTEE The Bank of New York Trust Company, N.A., which is a national banking association. It is the eligible lender trustee under the amended and restated trust agreement to be dated as of the closing date, and will hold legal title to the assets of the trust. It maintains an address at 10161 Centurion Parkway, Jacksonville, Florida 32256. DELAWARE TRUSTEE The Bank of New York (Delaware), which is a Delaware banking corporation. The Delaware trustee will act in the capacities required under the Delaware Statutory Trust Act and under the trust agreement. Its principal Delaware address is 100 White Clay Center, Route 273, Newark, Delaware 19711. THE NOTES The trust is offering the following classes of notes, which are debt obligations of the trust: ClassA Notes: • Floating Rate Class A-1 Student Loan-Backed Notes in the amount of $476,000,000; S-1 Table of Contents • Floating Rate Class A-2 Student Loan-Backed Notes in the amount of $656,000,000; • Floating Rate Class A-3 Student Loan-Backed Notes in the amount of $273,000,000; and • Floating Rate ClassA-4 Student Loan-Backed Notes in the amount of $535,481,000. Class B Notes: • Floating Rate Class B Student Loan-Backed Notes in the amount of $60,015,000. We sometimes refer to: • the class A-1 notes through the class A-4 notes as the class A notes; and • the class A notes and class B notes as the notes. DATES The closing date for this offering is November8, 2007. The information about the initial trust student loans in this prospectus supplement is calculated and presented as of October22, 2007. We refer to this date as the statistical cutoff date. The cutoff date for the pool of initial trust student loans will be the closing date. We sometimes refer to this date as the initial cutoff date. The trust will be entitled to receive all collections and proceeds on the initial trust student loans on or after the closing date. A quarterly distribution date for the notes is the 25th day of each January, April, July and October, beginning in January 2008. If any January25,April25,July25 or October25 is not a business day, the quarterly distribution date will be the next business day. Interest and principal will be payable to holders of record as of the close of business on the record date, which is the day before the related quarterly distribution date. A monthly allocation date will be the 25th calendar day of each month or the next succeeding business day if such 25th day is not a business day. The supplemental purchase period for purchasing additional trust student loans with funds on deposit in the supplemental purchase account begins on the closing date and ends on November23, 2007. The funding period for purchasing additional trust student loans with funds on deposit in the pre-funding account begins on the closing date and ends on December31, 2007. INFORMATION ABOUT THE TRUST STUDENT LOANS The notes will receive payments primarily from collections on (1)the initial trust student loans acquired by the trust on the closing date, (2)any additional trust student loans acquired by the trust from time to time during the supplemental purchase period and (3)any additional trust student loans acquired by the trust from time to time during the funding period. S-2 Table of Contents We refer to the pool of student loans purchased by the trust on the closing date as the initial trust student loans; we refer to any student loans purchased by the trust during the supplemental purchase period or during the funding period as the additional trust student loans; and we refer to the initial trust student loans and the additional trust student loans, collectively, as the trust student loans. The trust may acquire additional trust student loans during the supplemental purchase period from amounts on deposit in the supplemental purchase account. It may also acquire additional trust student loans during the funding period from amounts on deposit in the pre-funding account. The cutoff dates for these additional trust student loans will be the dates those loans are purchased by the trust (which we refer to as the “subsequent cutoff dates”). The trust will be entitled to receive all collections and proceeds on these additional trust student loans on and after their respective subsequent cutoff dates. We expect, but are not obligated, to use substantially all amounts on deposit in the pre-funding account to purchase additional trust student loans shortly after the closing date. INFORMATION ABOUT THE NOTES Interest Payments. Interest will accrue generally on the outstanding principal balance of each class of notes during three-month accrual periods and will be paid on each quarterly distribution date. Generally, each accrual period for the notes begins on a quarterly distribution date and ends on the day before the next quarterly distribution date. The first accrual period for the notes, however, will begin on the closing date and end on January24, 2008, the day before the first quarterly distribution date. Each class of notes will bear interest at a rate equal to the sum of three-month LIBOR (except for the first accrual period) and the applicable spread listed in the table below: Class Spread Class A-1 plus0.14% Class A-2 plus0.20% Class A-3 plus0.24% Class A-4 plus0.33% Class B plus0.75% LIBOR for the first accrual period will be determined by the following formula: x + [17 / 31 * (y-x)] where: x two-month LIBOR, and y three-month LIBOR. The administrator will determine LIBOR as specified under “Additional Information Regarding the Notes—Determination of Indices—LIBOR” in the base prospectus. The administrator will calculate interest on the notes based on the actual number of days elapsed in each accrual period divided by 360. Principal Payments.Principal will be payable on each quarterly distribution date in an amount generally equal to: • the principal distribution amount for that quarterly distribution date, plus • any shortfall in the payment of principal as of the preceding quarterly distribution date. S-3 Table of Contents Priority of Principal Payments.We will pay principal sequentially on each quarterly distribution date as follows: • first, the class A noteholders’ principal distribution amount, sequentially, to the class A-1 notes through class A-4 notes, in that order, until their respective principal balances are reduced to zero; and then • second, the class B noteholders’ principal distribution amount to the class B notes, until their principal balance is reduced to zero. See “Description of the Notes—Distributions” in this prospectus supplement for a more detailed description of principal payments. See also “Description of the Notes—Distributions Following an Event of Default and Acceleration of the Maturity of the Notes” in this prospectus supplement for a description of the cashflows on each quarterly distribution date following the occurrence of an event of default and an acceleration of the maturity of the notes. Maturity Dates.Each class of notes will mature no later than the date set forth in the table below for that class: Class Maturity Date Class A-1 October25,2012 Class A-2 January 25, 2016 Class A-3 April 25, 2017 Class A-4 January 25, 2022 Class B October 25, 2028 The actual maturity of any class of notes could occur earlier if, for example, • there are prepayments on the trust student loans; • the servicer exercises its option to purchase all remaining trust student loans, which will not occur until the first quarterly distribution date on which the pool balance is 10% or less of the sum of (i)the initial pool balance and (ii)the aggregate initial principal balance of all additional trust student loans acquired using funds on deposit in the pre-funding account, including accrued interest to be capitalized, as of their respective subsequent cutoff dates; or • the indenture trustee auctions all remaining trust student loans, which absent an event of default under the indenture, will not occur until the first quarterly distribution date on which the pool balance is 10% or less of the sum of (i)the initial pool balance and (ii)the aggregate initial principal balance of all additional trust student loans acquired using funds on deposit in the pre-funding account, including accrued interest to be capitalized, as of their respective subsequent cutoff dates. The initial pool balance is equal to the sum of: (i)the pool balance as of the closing date and (ii)the amount deposited into the supplemental purchase account on the closing date. Prepayments, Extensions, Weighted Average Lives and Expected Maturities of the Notes. The projected weighted average life, expected maturity date and percentages of remaining principal balance of each class of notes under various assumed prepayment scenarios may be found in Exhibit I, “Prepayments, Extensions, Weighted Average Lives and Expected Maturities of the Notes,” attached hereto. S-4 Table of Contents Subordination of the ClassB Notes. Payments of interest on the classB notes will be subordinate to the payments of interest on the classA notes. In general, payments of principal on the class B notes will be subordinate to the payment of both interest and principal on the class A notes. See “Description of the Notes—The Notes—The Class B Notes—Subordination of the Class B Notes” in this prospectus supplement. Denominations. The notes will be available for purchase in minimum denominations of $100,000 and additional increments of $1,000. The notes will be available only in book-entry form through The Depository Trust Company, Clearstream, Luxembourg and the Euroclear System. You will not receive a certificate representing your notes except in very limited circumstances. Security for the Notes. The notes will be secured by the assets of the trust, primarily the trust student loans. Potential Future Interest Rate Cap Agreement. At any time after the closing date, at the direction of the administrator, the trust may enter into one or more interest rate cap agreements (collectively, the “potential future interest rate cap agreement”) with one or more eligible cap counterparties (collectively, the “potential future cap counterparty”) to hedge some or all of the interest rate risk of the notes. Any payment due by the trust to a potential future cap counterparty would be payable out of funds available under clause (i)of “Description of the Notes—Distributions—Quarterly Distributions from the Collection Account” in this prospectus supplement. Any payments received from a potential future cap counterparty would be included in available funds. It is not anticipated that the trust would be required to make any payments to any potential future cap counterparty other than an upfront payment and, in some circumstances, a termination payment. See “Description of the Notes—Potential Future Interest Rate Cap Agreement” in this prospectus supplement. INDENTURE TRUSTEE AND PAYING AGENT The trust will issue the notes under an indenture to be dated as of the closing date. Under the indenture, Deutsche Bank Trust Company Americas will act as indenture trustee for the benefit of and to protect the interests of the noteholders and will act as paying agent for the notes. LUXEMBOURG PAYING AGENT As long as the rules of the Luxembourg Stock Exchange require a Luxembourg paying agent, the depositor will cause one to be appointed. Initially, Deutsche Bank Luxembourg S.A. will act as the Luxembourg paying agent with respect to any of the notes listed on the Official List of the Luxembourg Stock Exchange and traded on the Luxembourg Stock Exchange’s Euro MTF Market. ADMINISTRATOR Sallie Mae, Inc. will act as the administrator of the trust under an administration agreement to be dated as of the closing date. Sallie Mae, Inc. is a Delaware corporation and a wholly-owned subsidiary of SLM Corporation. Subject to certain conditions, Sallie Mae, Inc. may transfer its obligations as S-5 Table of Contents administrator to an affiliate. See “Servicing and Administration—Administration Agreement” in the base prospectus. INFORMATION ABOUT THE TRUST Formation of the Trust The trust is a Delaware statutory trust. The only activities of the trust are acquiring, owning and managing the trust student loans and the other assets of the trust, issuing and making payments on the notes, entering into a potential future interest rate cap agreement, if any, and other related activities. See “Formation of the Trust—The Trust” in this prospectus supplement. The depositor is SLM Funding LLC. It is a Delaware limited liability company whose sole member is SLM Education Credit Finance Corporation. We sometimes refer to SLM Education Credit Finance Corporation as SLM ECFC. The depositor will acquire the initial trust student loans from one or all of VG Funding, LLC, SLM ECFC, Mustang Funding I, LLC and Mustang Funding II, LLC under separate purchase agreements and will subsequently sell them to the trust on the closing date under the sale agreement. We sometimes refer to VG Funding, LLC as VG Funding, to Mustang Funding I, LLC as Mustang Funding I and to Mustang Funding II, LLC as Mustang Funding II. We also sometimes refer to SLM ECFC, VG Funding, Mustang Funding I and Mustang Funding II as a seller or the sellers, as applicable. The sale agreement and purchase agreements will each be dated as of the closing date. The depositor will acquire any additional trust student loans from one or all of the sellers under additional purchase agreements and will sell them to the trust from time to time during the supplemental purchase period or funding period, as applicable, provided there are sufficient funds on deposit in the supplemental purchase account or the pre-funding account, as applicable. The Bank of New York Trust Company, N.A., as interim eligible lender trustee, will hold legal title to the student loans for the depositor under an interim trust agreement. Its Assets The assets of the trust will include: • the trust student loans; • collections and other payments on the trust student loans; • funds it will hold from time to time in its trust accounts, including a collection account; a reserve account; a supplemental purchase account; a pre-funding account; a capitalized interest account; and a floor income rebate account; and • its rights under any potential future interest rate cap agreement. The rest of this section describes the trust student loans and trust accounts more fully. • Trust Student Loans. The trust student loans (including the initial trust student loans and any S-6 Table of Contents additional trust student loans) are education loans to students and parents of students made under the Federal Family Education Loan Program, known as the FFELP. Approximately 88.4% of the trust student loans by principal balance are Stafford loans, and approximately 11.7% are SLS or PLUS loans. None of the trust student loans are consolidation loans. See “Appendix A—Federal Family Education Loan Program” for a description of each type of FFELP loan in the base prospectus. • Initial Trust Student Loans. The initial trust student loans have been selected from the student loans owned by the sellers, or have been acquired by the related seller from one or more of its affiliates, based on the criteria established by the depositor, as described in this prospectus supplement and the base prospectus. The depositor will acquire the initial trust student loans from the sellers on the closing date. As of the statistical cutoff date, the initial trust student loans had a pool balance of approximately $1,502,309,806. As of the statistical cutoff date, the weighted average annual borrower interest rate of the initial trust student loans was approximately 7.08% and their weighted average remaining term to scheduled maturity was approximately 126 months. Any special allowance payments on the initial trust student loans are based on the three-month financial commercial paper rate as to approximately 87.92% of the initial trust student loans by principal balance and the 91-day Treasury bill rate as to approximately 12.08% of the initial trust student loans by principal balance. For more details concerning the initial trust student loans, see “Annex A—Characteristics of the Initial Trust Student Loan Pool” attached to this prospectus supplement. Approximately 56.9% of the initial trust student loans by principal balance are 97% guaranteed, approximately 41.5% of the initial trust student loans by principal balance are 98% guaranteed and approximately 1.6% of the initial trust student loans by principal balance are 100% guaranteed, in each case, with respect to principal and interest by one of the guaranty agencies described in this prospectus supplement and reinsured by the Department of Education under the Higher Education Act. For a discussion of legislative initiatives that may affect your notes, see “Recent Developments” in this prospectus supplement. • Significant Guarantor. The guaranty agencies described in this prospectus supplement guarantee all of the initial trust student loans. United Student Aid Funds, Inc., which guarantees approximately 59.0% of the initial trust student loans by principal balance, is the only guarantor that guarantees more than 10% of the initial trust student loans. See “The Trust Student Loan Pool—Insurance of Trust Student Loans; Guarantors of Trust Student Loans” in this prospectus S-7 Table of Contents supplement. The initial trust student loans are also reinsured by the United States Department of Education. • Additional Trust Student Loans. From time to time during the supplemental purchase period, the depositor may acquire additional trust student loans from the sellers to the extent that the trust has sufficient funds on deposit in the supplemental purchase account for the purchase of such additional trust student loans. Each applicable seller will have the right from time to time under the related purchase agreement to sell additional trust student loans to the depositor during the supplemental purchase period. All such loans purchased by the depositor are required under the sale agreement to be immediately sold to the trust, provided there are sufficient funds on deposit in the supplemental purchase account. From time to time during the funding period, the depositor may acquire additional trust student loans from the sellers to the extent that the trust has sufficient funds on deposit in the pre-funding account for the purchase of such additional trust student loans. Each applicable seller will have the right from time to time under the related purchase agreement to sell additional trust student loans to the depositor during the funding period. All such loans purchased by the depositor are required under the sale agreement to be immediately sold to the trust, provided there are sufficient funds on deposit in the pre-funding account. Subject to the availability of eligible student loans, the sellers intend to use their best efforts to sell sufficient loans to the depositor in order to enable the trust to utilize fully all amounts on deposit in the pre-funding account. All additional trust student loans will be sold to the trust at a price equal to 100% of the outstanding principal balance of each additional trust student loan, plus accrued interest to be capitalized. All additional trust student loans purchased by the trust will be required to satisfy certain eligibility criteria as described under “The Trust Student Loan Pool” in this prospectus supplement. We sometimes refer to additional student loans which satisfy the required eligibility criteria as eligible student loans in this prospectus supplement. See “The Trust Student Loan Pool—Eligible Trust Student Loans” in this prospectus supplement. All additional trust student loans will also be guaranteed by guaranty agencies and reinsured by the United States Department of Education. • Collection Account.The administrator will establish and maintain the collection account as an asset of the trust in the name of the indenture trustee. The trust will make an initial deposit from the net proceeds of the sale of the notes into the collection account on the closing date. The deposit will be in cash or eligible investments equal to $5,180,000 plus the excess, if any, S-8 Table of Contents of the pool balance as of the statistical cutoff date over the pool balance as of the closing date to the extent such excess amount is not deposited into the supplemental purchase account. See “Servicing and Administration—Accounts” in the base prospectus for a more complete description of eligible investments. The administrator will deposit collections on the trust student loans, interest subsidy payments, special allowance payments and certain other funds into the collection account, all as described in this prospectus supplement and the base prospectus. • Supplemental Purchase Account. On the closing date, the administrator will establish and maintain the supplemental purchase account as an asset of the trust in the name of the indenture trustee. The trust will make a deposit from the net proceeds of the sale of the notes into the supplemental purchase account on the closing date. The deposit will be in cash or eligible investments equal to the excess, if any, of the pool balance as of the statistical cutoff date over the pool balance as of the closing date, but not to exceed 5% of the pool balance as of the statistical cutoff date. Funds on deposit in the supplemental purchase account will be used to purchase additional trust student loans from time to time during the supplemental purchase period. Any amounts remaining on deposit in the supplemental purchase account at the end of the supplemental purchase period will be transferred to the collection account on the business day immediately following the end of that period and will be included as a part of available funds on the initial quarterly distribution date. Amounts on deposit in the supplemental purchase account will not be replenished. • Pre-Funding Account.On the closing date, the administrator will establish and maintain the pre-funding account as an asset of the trust in the name of the indenture trustee. The trust will make a deposit from the net proceeds of the sale of the notes into the pre-funding account on the closing date. The deposit will be in cash or eligible investments equal to $449,307,058. All additional trust student loans acquired using funds on deposit in the pre-funding account will be sold to the trust at a price equal to 100% of the outstanding principal balance of each such additional trust student loan, plus accrued interest to be capitalized. Any amounts remaining on deposit in the pre-funding account at the end of the funding period will be transferred to the collection account on the business day immediately following the end of that period and will be included as a part of available funds on the January 2008 quarterly distribution date. Amounts on deposit in the pre-funding account will not be replenished. • Reserve Account. The administrator will establish and maintain a reserve account as an asset of the trust in the name of the indenture trustee. S-9 Table of Contents The trust will make an initial deposit from the net proceeds from the sale of the notes into the reserve account on the closing date. The deposit will be in cash or eligible investments equal to $4,879,042. Funds in the reserve account may be replenished on each quarterly distribution date by additional funds available after all prior required distributions have been made. See “Description of the Notes—Distributions” in this prospectus supplement. Amounts remaining in the reserve account on any quarterly distribution date in excess of the specified reserve account balance, after payments described below, will be deposited into the collection account for distribution on that quarterly distribution date. The specified reserve account balance is the amount required to be maintained in the reserve account. The specified reserve account balance for any quarterly distribution date will be equal to the greater of: • 0.25% of the sum of the pool balance and the amount, if any, on deposit in the pre-funding account (excluding any amount in such account that will become available funds on the next quarterly distribution date), as of the end of the related collection period; and • $1,951,617. A collection period is the three-month period ending on the last day of March, June, September and December, in each case for the quarterly distribution date in the following month. However, the first collection period will be the period from the closing date through December31, 2007. The specified reserve account balance will be subject to adjustment as described in this prospectus supplement. In no event will it exceed the outstanding balance of the notes. The reserve account will be available on each quarterly distribution date and each monthly allocation date to cover any shortfalls in payments of primary servicing and administration fees, the class A noteholders’ interest distribution amount and the class B noteholders’ interest distribution amount. In addition, the reserve account will be available: • on the related maturity date for each class of class A notes and upon termination of the trust, to cover shortfalls in payments of the class A noteholders’ principal and accrued interest to the related class of notes; and • on the maturity date for the class B notes and upon termination of the trust, to cover shortfalls in payments of the class B noteholders’ principal and accrued interest to the class B notes and any carryover servicing fees. If the market value of the reserve account on any quarterly distribution date is sufficient to pay the S-10 Table of Contents remaining principal balance, interest accrued on the notes and any carryover servicing fees, amounts on deposit in that account will be so applied on that quarterly distribution date or monthly allocation date. The reserve account enhances the likelihood of payment to noteholders. In certain circumstances, however, the reserve account could be depleted. This depletion could result in shortfalls in distributions to noteholders. See “Description of the Notes—Credit Enhancement—Reserve Account” in this prospectus supplement. • Capitalized Interest Account. The administrator will establish and maintain a capitalized interest account as an asset of the trust in the name of the indenture trustee. The trust will make an initial deposit from the net proceeds of the sale of the notes into the capitalized interest account on the closing date. The deposit will be in cash or eligible investments equal to $44,000,000. Funds in the capitalized interest account will be available to cover shortfalls in payments of primary servicing and administration fees, the class A noteholders’ interest distribution amount and the class B noteholders’ interest distribution amount, in that order, after application of funds available in the collection account at the end of the related collection period but before application of the reserve account. Funds in the capitalized interest account will not be replenished. All funds remaining on deposit in the capitalized interest account on the October 2008 quarterly distribution date will be transferred to the collection account and included in available funds on that quarterly distribution date. The capitalized interest account further enhances the likelihood of timely interest payments to noteholders through the October 2008 quarterly distribution date. S-11 Table of Contents • Floor Income Rebate Account. The administrator will establish and maintain a floor income rebate account as an asset of the trust in the name of the indenture trustee. On or before each monthly allocation date, the administrator will instruct the indenture trustee to transfer from the collection account to the floor income rebate account the monthly accrual of interest paid by borrowers on trust student loans originated on or after April1, 2006 that exceeds the special allowance support levels applicable to such trust student loans, which we refer to in this prospectus supplement as “floor income.” These deposited amounts will be used to offset the amount of floor income, if any, that is expected to be netted by the Department of Education against the interest subsidy payments and/or special allowance payments otherwise due to the trust for that collection period. At the end of the next succeeding collection period all sums deposited into the floor income rebate account during the previous collection period will be withdrawn on the related quarterly distribution date and become part of available funds on such date. ADMINISTRATION OF THE TRUST Distributions Sallie Mae, Inc., as administrator, will instruct the indenture trustee to withdraw funds on deposit in the collection account, floor income rebate account and, to the extent required, the reserve account and the capitalized interest account on each monthly allocation date and/or quarterly distribution date, as applicable. Available funds will be applied on each applicable quarterly distribution date generally as shown in the chart on the following page of this prospectus supplement. See “Description of the Notes—Distributions” in this prospectus supplement for a more detailed description of distributions. S-12 Table of Contents S-13 Table of Contents Transfer of the Assets to the Trust Under a sale agreement, the depositor will sell the initial trust student loans to the trust. Additional trust student loans, if any, will be sold by the depositor to the trust under additional sale agreements, each of which will be executed pursuant to the terms of the original sale agreement. The eligible lender trustee will hold legal title to the trust student loans on behalf of the trust. If the depositor breaches a representation under the initial sale agreement regarding an initial trust student loan or an additional sale agreement regarding an additional trust student loan, generally the depositor will have to cure the breach, repurchase or replace that trust student loan or reimburse the trust for losses resulting from the breach. Each seller will have similar obligations under the purchase agreements. See “Transfer and Servicing Agreements—Purchase of Student Loans by the Depositor; Representations and Warranties of the Sellers” in the base prospectus. Servicing of the Assets Under a servicing agreement, Sallie Mae, Inc., as servicer, will be responsible for servicing, maintaining custody of and making collections on the trust student loans. It will also bill and collect payments from the guaranty agencies and the Department of Education. See “Servicing and Administration—Servicing Procedures” and “—Administration Agreement” in the base prospectus. Under some circumstances, the servicer may transfer its obligations as servicer. See “Servicing and Administration— Matters Regarding the Servicer” in the base prospectus. If the servicer breaches a covenant under the servicing agreement regarding a trust student loan, generally it will have to cure the breach, purchase that trust student loan or reimburse the trust for losses resulting from the breach. See “The Trust Student Loan Pool—Insurance of Trust Student Loans; Guarantors of Trust Student Loans” in this prospectus supplement. Compensation of the Servicer The servicer will receive two separate fees: a primary servicing fee and a carryover servicing fee. The primary servicing fee for any month is equal to: • when no servicing fee deferral trigger is in effect, 1/12 of an amount not to exceed 0.90% of the outstanding principal amount of the trust student loans; or • when a servicing fee deferral trigger is in effect, 1/12 of an amount not to exceed 0.75% of the outstanding principal amount of the trust student loans. The primary servicing fee will be payable in arrears out of available funds and amounts on deposit in the collection account, the capitalized interest account and the reserve account on each monthly allocation date or quarterly distribution date, as applicable, beginning in December 2007. The fee paid in each month is calculated based upon the outstanding principal amount of the trust student loans as of the first S-14 Table of Contents day of the preceding calendar month. Primary servicing fees due and payable to the servicer will include amounts from any prior monthly allocation dates that remain unpaid. The carryover servicing fee will be payable to the servicer on each quarterly distribution date out of available funds. The carryover servicing fee is the sum of: • for any month when a servicing fee deferral trigger is in effect, 1 /12 of an amount not to exceed 0.15% of the outstanding principal amount of the trust student loans; • the amount of specified increases in the costs incurred by the servicer; • the amount of specified conversion, transfer and removal fees; • any amounts described in the first three bullets that remain unpaid from prior monthly allocation dates; and • interest on any unpaid amounts. See “Description of the Notes—Servicing Compensation” in this prospectus supplement. TERMINATION OF THE TRUST The trust will terminate upon: • the maturity or other liquidation of the last trust student loan and the disposition of any amount received upon its liquidation; and • the payment of all amounts required to be paid to the noteholders. See “The Student Loan Pools—Termination” in the base prospectus. Optional Purchase The servicer may purchase or arrange for the purchase of all remaining trust student loans on any quarterly distribution date on or after the first quarterly distribution date on which the pool balance is 10% or less of the sum of (i)the initial pool balance and (ii)the aggregate initial principal balance of all additional trust student loans acquired using funds on deposit in the pre-funding account, including accrued interest to be capitalized, as of their respective subsequent cutoff dates. The exercise of this purchase option will result in the early retirement of the remaining notes. The purchase price will equal the amount required to prepay in full, including all accrued and unpaid interest, the remaining trust student loans as of the end of the preceding collection period, but not less than a prescribed minimum purchase amount. This prescribed minimum purchase amount is the amount that would be sufficient to: • pay to noteholders the interest payable on the related quarterly distribution date; and • reduce the outstanding principal amount of each class of notes then outstanding on the related quarterly distribution date to zero. See “The Student Loan Pools—Termination” in the base prospectus. In addition to the optional purchase right described above, the servicer also will have an option, but not the obligation, to S-15 Table of Contents purchase any trust student loan on any date; provided that the servicer may not purchase trust student loans if the aggregate, cumulative principal balance thereof (at the time of purchase) exceeds 2% of the initial pool balance plus the aggregate initial principal balance of trust student loans purchased with funds on deposit in the pre-funding account as of the date of determination. The purchase price for any trust student loans purchased by the servicer using this option will be equal to the outstanding principal amount of such trust student loans plus accrued and unpaid interest through the date of purchase. Auction of Trust Assets The indenture trustee will offer for sale all remaining trust student loans at the end of the first collection period when the pool balance is 10% or less of the sum of (i)the initial pool balance and (ii)the aggregate initial principal balance of all additional trust student loans acquired using funds on deposit in the pre-funding account, including accrued interest to be capitalized, as of their respective subsequent cutoff dates. The trust auction date will be the third business day before the related quarterly distribution date. An auction will be consummated only if the servicer has first waived its optional right to purchase all of the remaining trust student loans as described above. The servicer will waive its option to purchase all of the remaining trust student loans if it fails to notify the eligible lender trustee and the indenture trustee, in writing, that it intends to exercise its purchase option before the indenture trustee accepts a bid to purchase the trust student loans. The depositor and its affiliates, including SLM ECFC and the servicer, and unrelated third parties may offer bids to purchase the trust student loans. The depositor or any affiliate may not submit a bid representing greater than fair market value of the trust student loans. If at least two bids are received, the indenture trustee will solicit and re-solicit new bids from all participating bidders until only one bid remains or the remaining bidders decline to resubmit bids. The indenture trustee will accept the highest of the remaining bids if it equals or exceeds the higher of: • the minimum purchase amount described under “—Optional Purchase” above (plus any amounts owed to the servicer as carryover servicing fees); or • the fair market value of the trust student loans as of the end of the related collection period. If at least two bids are not received or the highest bid after the re-solicitation process does not equal or exceed that amount, the indenture trustee will not complete the sale. The indenture trustee may, and at the direction of the depositor will be required to, consult with a financial advisor, including an underwriter of the notes or the administrator, to determine if the fair market value of the trust student loans has been offered. See “The Student Loan Pools—Termination” in the base prospectus. The net proceeds of any auction sale will be used to retire any outstanding notes on the related quarterly distribution date. S-16 Table of Contents If the sale is not completed, the indenture trustee may, but will not be under any obligation to, solicit bids for sale of the trust student loans after future collection periods upon terms similar to those described above, including the servicer’s waiver of its option to purchase all of the remaining trust student loans. The indenture trustee may or may not succeed in soliciting acceptable bids for the trust student loans either on the trust auction date or subsequently. If the trust student loans are not sold as described above, on each subsequent quarterly distribution date, if the amount on deposit in the reserve account after giving effect to all withdrawals, except withdrawals payable to the depositor, exceeds the specified reserve account balance, the administrator will direct the indenture trustee to distribute the amount of the excess as accelerated payments of note principal. See “The Student Loan Pools—Termination” in the base prospectus. EXCESS DISTRIBUTION CERTIFICATEHOLDER Under the trust agreement, the trust will also issue an excess distribution certificate to the depositor. This excess distribution certificate will represent the ownership of the residual interest in the trust. The depositor intends to transfer the excess distribution certificate to SLM ECFC. At any time thereafter, SLM ECFC may transfer ownership of the excess distribution certificate to another affiliate of SLM Corporation and/or it may be sold to an unaffiliated third party. Distributions on the Excess Distribution Certificate. The excess distribution certificate will not bear interest and will not have a principal balance. In general, distributions on the excess distribution certificate will be made only after all of the notes have received all amounts due on a quarterly distribution date. See “—Principal Distributions” above and “Description of the Notes—Distributions” in this prospectus supplement. TAX CONSIDERATIONS Subject to important considerations described in the base prospectus: • In the opinion of federal tax counsel for the trust, the notes will be characterized as debt for federal income tax purposes. • In the opinion of federal tax counsel for the trust, the trust will not be characterized as an association or a publicly traded partnership taxable as a corporation for federal income tax purposes. • In the opinion of Delaware tax counsel for the trust, the same characterizations would apply for Delaware state income tax purposes as for federal income tax purposes and noteholders who are not otherwise subject to Delaware taxation on income will not become subject to Delaware tax as a result of their ownership of notes. See “U.S. Federal Income Tax Consequences” in this prospectus supplement and in the base prospectus. S-17 Table of Contents ERISA CONSIDERATIONS Subject to important considerations and conditions described in this prospectus supplement and the base prospectus, the notes may, in general, be purchased by or on behalf of an employee benefit plan or other retirement arrangement, including an insurance company general account, only if: • an exemption from the prohibited transaction provisions of Section406 of the Employee Retirement Income Security Act of 1974, as amended, and Section4975 of the Internal Revenue Code of 1986, as amended, applies, so that the purchase and holding of the notes will not result in a non-exempt prohibited transaction; and • the purchase will not cause a non-exempt violation of any substantially similar federal, state, local or foreign laws. Each fiduciary who purchases a note will be deemed to represent that an exemption exists and applies to it and that no non-exempt violations of any substantially similar laws will occur. See “ERISA Considerations” in this prospectus supplement and the base prospectus for additional information concerning the application of ERISA. RATINGS OF THE NOTES REDACTED LISTING INFORMATION Application has been made for the notes to be listed on the Official List of the Luxembourg Stock Exchange and to be traded on the Luxembourg Stock Exchange’s Euro MTF Market. We cannot assure you that the application will be granted. You should consult with Deutsche Bank Luxembourg S.A., the Luxembourg listing agent for the notes, to determine their status. You can contact the listing agent at 2 Boulevard Konrad Adenauer L-1115, Luxembourg. So long as any class of notes is listed on the Luxembourg Stock Exchange, and its rules so require, notices relating to that class of notes, including if such class is delisted, will be published in a leading newspaper having general circulation in Luxembourg, which is expected to be d’Wort and/or on the Luxembourg Stock Exchange’s website at: http://www.bourse.lu. The notes have been accepted for clearing and settlement through Clearstream, Luxembourg and Euroclear. S-18 Table of Contents RISK FACTORS Some of the factors you should consider before making an investment in the notes are described in this prospectus supplement and in the base prospectus under “Risk Factors.” IDENTIFICATION NUMBERS The notes will have the following CUSIP Numbers, ISIN and European Common Codes: CUSIP Numbers • ClassA-1 Notes: 78444E AA7 • ClassA-2 Notes: 78444E AB5 • ClassA-3 Notes: 78444E AC3 • ClassA-4 Notes: 78444E AD1 • ClassB Notes: 78444E AE9 International Securities Identification Numbers (ISIN) • ClassA-1 Notes: US78444EAA73 • ClassA-2 Notes: US78444EAB56 • ClassA-3 Notes: US78444EAC30 • ClassA-4 Notes: US78444EAD13 • ClassB Notes: US78444EAE95 European Common Codes • ClassA-1 Notes: 032958451 • ClassA-2 Notes: 032958478 • ClassA-3 Notes: 032958524 • ClassA-4 Notes: 032958532 • ClassB Notes: 032967655 S-19 Table of Contents RISK FACTORS You should carefully consider the following factors in order to understand the structure and characteristics of the notes and the potential merits and risks of an investment in the notes. Potential investors must review and be familiar with the following risk factors in deciding whether to purchase any note. The base prospectus describes additional risk factors that you should also consider beginning on page 20 of the base prospectus. These risk factors could affect your investment in or return on the notes. The Notes Are Not Suitable Investments For All Investors The notes are complex investments that should be considered only by investors who, either alone or with their financial, tax and legal advisors, have the expertise to analyze the prepayment, reinvestment, default and market risk, and tax consequences of an investment, as well as the interaction of these factors. Subordination Of The Class B Notes And Sequential Payment Of The Notes Result In A Greater Risk Of Loss Holders of class B notes and, to a lesser extent, holders of class A notes with higher numerical designations, bear a greater risk of loss than do holders of class A notes with lower numerical designations because: •distributions of interest on the class B notes will be subordinate to the payment of interest on the class A notes, and distributions of principal of the class B notes will be subordinate to the payment of both interest and principal on the class A notes; •no principal will be paid to the class B noteholders until all principal due to the class A noteholders on each quarterly distribution date has been paid in full; and •no principal will be paid to any class A noteholders until each class of the class A notes having a lower numerical designation has been paid in full. S-20 Table of Contents Investors In The Class B Notes Bear Greater Risk Of Loss Because The Priority Of Payment Of Interest And The Timing Of Principal Payments On The Class B Notes May Change Due To The Variability Of Cashflows Interest on the class B notes generally will be paid prior to principal on the class A notes. However, if after giving effect to all required distributions of principal and interest on the notes on any quarterly distribution date, the outstanding principal balance of the trust student loans, including accrued interest thereon that is expected to be capitalized, and amounts then on deposit in the capitalized interest account (after any distributions of interest from that account), in the pre-funding account and in the reserve account in excess of the specified reserve account balance, would be less than the outstanding principal balance of the class A notes, interest on the class B notes will be subordinated to the payment of principal on the class A notes on that quarterly distribution date. Principal on the class B notes will not begin to be paid until the principal on the class A notes is paid in full. Thus, investors in the class B notes will bear a greater risk of loss than the holders of class A notes. Investors in the class B notes will also bear the risk of any adverse changes in the anticipated yield and weighted average life of their notes resulting from any variability in payments of principal and/or interest on the class B notes. Certain Credit And Liquidity Enhancement Features Are Limited And If They Are Depleted, There May Be Shortfalls In Distributions To Noteholders Certain credit and liquidity enhancement features, including the reserve account and the capitalized interest account, are limited in amount. In addition, the capitalized interest account will not be replenished, is available for a limited duration and will not be extended. In certain circumstances, if there is a shortfall in available funds, such amounts may be depleted. This depletion could result in shortfalls and delays in distributions to noteholders. S-21 Table of Contents The Characteristics Of The Trust Student Loans May Change The statistical information in this prospectus supplement reflects only the characteristics of the initial trust student loans as of the statistical cutoff date. The initial trust student loans actually sold to the trust on the closing date will have characteristics that differ somewhat from the characteristics of the initial trust student loans as of the statistical cutoff date, due to payments received on and other changes in these loans that occur during the period from the statistical cutoff date to the closing date. We do not expect the characteristics of the initial trust student loans actually sold to the trust on the closing date to differ materially from the characteristics of the initial trust student loans as of the statistical cutoff date. However, in making your investment decision, you should assume that the actual characteristics of the trust student loans will vary somewhat from the characteristics of the initial trust student loans presented in this prospectus supplement as of the statistical cutoff date. Further, certain characteristics of the final pool of trust student loans may vary from the characteristics of the initial pool of trust student loans described in this prospectus supplement due to the acquisition of additional trust student loans during the supplemental purchase period or the funding period. The only requirement limiting the purchase of additional trust student loans by the trust is that each such trust student loan must satisfy the eligibility criteria described under “The Trust Student Loan Pool” in this prospectus supplement at the time of its sale to the trust. S-22 Table of Contents Because The Initial Principal Balance Of The Notes Exceeds The Balance Of Certain Of The Trust Assets, You May Be Adversely Affected By A High Rate Of Prepayments The sum of the pool balance as of the statistical cutoff date and the initial balance of the pre-funding account is approximately 99.75% of the aggregate principal balance of the notes minus the initial balance of the capitalized interest account. Noteholders must rely primarily on interest payments on the trust student loans and other trust assets, in excess of servicing and administration fees and interest payable on the notes, to reduce the aggregate principal balance of the notes to the pool balance. The noteholders, especially class B noteholders, could be adversely affected by a high rate of prepayments, which would reduce the amount of interest available for this purpose. Prepayments may result from borrowers consolidating their student loans (as tends to occur more frequently in low interest rate environments), from borrower defaults and from voluntary full or partial prepayments, among other things. In addition, the principal balance of the trust student loans on which interest will be collected will be less than the principal balance of the notes for some period. Your Notes May Have A Degree Of Basis Risk, Which Could Compromise The Trust’s Ability To Pay Principal And Interest On Your Notes There is a degree of basis risk associated with the notes. Therefore, there is a risk that shortfalls might occur because, among other things, while the effective interest rates of the trust student loans adjust on the basis of specified indices, the interest rates of the notes adjust on the basis of a different index. If a shortfall were to occur, the trust’s ability to pay your principal and/or interest on the notes could be compromised. See “Annex A—Characteristics of the Trust Student Loan Pool—Composition of the Trust Student Loans as of the Statistical Cutoff Date,” which specifies the percentages of trust student loans that adjust based on the three-month commercial paper rate or the 91-day Treasury bill rate, as applicable. S-23 Table of Contents Any Inability Of The Trust To Acquire Additional Trust Student Loans Would Likely Cause Investors In Certain Classes Of Notes To Receive An Accelerated Principal Distribution The trust intends to purchase additional trust student loans from the depositor during the supplemental purchase period and the funding period. The depositor will acquire these additional trust student loans from one of the sellers. While the sellers intend to use their best efforts to sell additional trust student loans to the depositor, no seller is required to sell additional trust student loans to the depositor and no assurance can be given that the sellers will have sufficient eligible student loans available to enable the trust to use all amounts on deposit in either the supplemental purchase account or the pre-funding account. If any such funds are not used by the trust to purchase additional trust student loans by the required time, such remaining amounts will become part of available funds on the next quarterly distribution date and will result in a full or partial principal payment to one or more classes of notes (in accordance with the priority of payments described in “Description of the Notes—Distributions” in this prospectus supplement). This could shorten the weighted average life of your class of notes. See “Description of the Notes—Funding Period” in this prospectus supplement. If your notes are prepaid, you will bear the risk that you may be unable to reinvest any principal prepayment at yields at least equal to the yield on your notes. Certain Actions Can Be Taken Without Noteholder Approval The transaction documents provide that certain actions may be taken based upon receipt by the indenture trustee of a confirmation from each of the rating agencies that the then-current ratings assigned by the rating agencies then rating the notes will not be impaired by those actions. The Bankruptcy Of The Servicer Could Delay The Appointment Of A Successor Servicer Or Reduce Payments On Your Notes In the event of default by the servicer resulting solely from certain events of insolvency or the bankruptcy of the servicer, a court, conservator, receiver or liquidator may have the power to prevent either the indenture trustee or the noteholders from appointing a successor servicer or prevent the servicer from appointing a sub-servicer, as the case may be, and delays S-24 Table of Contents in the collection of payments on the trust student loans may occur. Any delay in the collection of payments on the trust student loans may delay or reduce payments to noteholders. The Trust May Be Affected By Delayed Payments From Borrowers Called To Active Military Service The Higher Education Act, the Servicemembers Civil Relief Act and similar state and local laws provide payment relief to borrowers who enter active military service and to borrowers in reserve status who are called to active duty after the origination of their trust student loans. Recent and ongoing military operations by the United States have increased the number of citizens who are in active military service, including persons in reserve status who have been called or may be called to active duty. The Servicemembers Civil Relief Act also limits the ability of a lender in the FFELP to take legal action against a borrower during the borrower’s period of active duty and, in some cases, during an additional three-month period thereafter. We do not know how many trust student loans have been or may be affected by the application of these laws. As a result, there may be unanticipated delays in payment and losses on the trust student loans. Partial Retention of the Class B Notes by the Depositor or its Affiliate May Reduce the Liquidity of the Class B Notes. A portion of the class B notes will be retained by the depositor or its affiliate. Accordingly, the market for the class B notes may be less liquid than would otherwise be the case. In addition, if the retained class B notes are subsequently sold in the secondary market, demand and market price for the class B notes already in the market could be adversely affected. S-25 Table of Contents DEFINED TERMS In later sections, we use a few terms that we define in the Glossary at the end of this prospectus supplement. These terms appear in bold face on their first use and in initial capital letters in all cases. FORMATION OF THE TRUST The Trust SLM Student Loan Trust 2007-7 is a statutory trust newly formed in accordance with Delaware law on March8, 2007, under a trust agreement dated as of March7, 2007. The short-form trust agreement will be amended on the closing date pursuant to an amended and restated trust agreement to be dated the closing date among the depositor, the eligible lender trustee, the Delaware trustee and the indenture trustee. We refer to the short-form trust agreement and the amended and restated trust agreement together as the “trust agreement.” After its formation, the trust will not engage in any activity other than: • acquiring, holding and managing the trust student loans and the other assets of the trust and related proceeds; • issuing the notes; • making payments on them; • entering into any potential future interest rate cap agreement at the direction of the administrator from time to time and making the payments required thereunder; and • engaging in other activities that are necessary, suitable or convenient to accomplish, or are incidental to, the foregoing. The trust was initially capitalized with nominal equity of $100, excluding any amounts to be deposited by the trust into the reserve account, the capitalized interest account, the supplemental purchase account, the pre-funding account and the collection account. The depositor will use the net proceeds from the sale of the notes to pay to the trust the amounts to be deposited by the trust into the reserve account, the capitalized interest account, the supplemental purchase account, the pre-funding account and the collection account. The trust will purchase the initial trust student loans from the depositor under a sale agreement to be dated as of the closing date, among the depositor, the trust and the eligible lender trustee. The trust will purchase any additional trust student loans under one or more additional sale agreements to be entered into with the depositor pursuant to the terms of the initial sale agreement. On the closing date, the depositor will use the net proceeds it receives from the sale of the initial trust student loans to the trust to pay the sellers the respective purchase prices for the initial trust student loans acquired from them under the purchase agreements. Additional trust S-26 Table of Contents student loans may be purchased by the depositor from any of the sellers during the supplemental purchase period or the funding period, respectively, only to the extent there are sufficient funds on deposit in the supplemental purchase account or the pre-funding account, as applicable. The property of the trust will consist of: • the pool of trust student loans, legal title to which is held by the eligible lender trustee on behalf of the trust; • all funds collected on trust student loans, including any special allowance payments and interest subsidy payments, on or after the applicable cutoff date; • all moneys and investments from time to time on deposit in the Trust Accounts; • its rights under any potential future interest rate cap agreement entered into from time to time and the related documents; • its rights under the transfer and servicing agreements, including the right to require the applicable seller, the depositor or the servicer to repurchase trust student loans from it or to substitute student loans under certain conditions; and • its rights under the guarantee agreements with guarantors. The sections “Transfer and Servicing Agreements,” “Servicing and Administration” and “The Notes” in the base prospectus contain descriptions of the material provisions of the transaction documents. The notes will be secured by the property of the trust. The Trust Accounts will be established and maintained in the name of the indenture trustee for the benefit of the noteholders. To facilitate servicing and to minimize administrative burden and expense, the servicer will act as custodian of the promissory notes representing the trust student loans and other related documents. The trust’s principal offices are in Jacksonville, Florida, in care of The Bank of New York Trust Company, N.A., as eligible lender trustee, at its address shown below. Capitalization of the Trust The following table illustrates the capitalization of the trust as of the closing date, as if the issuance and sale of the securities had taken place on that date: S-27 Table of Contents Floating Rate Class A-1 Student Loan-Backed Notes $ Floating Rate Class A-2 Student Loan-Backed Notes Floating Rate ClassA-3 Student Loan-Backed Notes Floating Rate Class A-4 Student Loan-Backed Notes Floating Rate Class B Student Loan-Backed Notes Equity Total $ Eligible Lender Trustee The eligible lender trustee is The Bank of New York Trust Company, N.A. (“BNYTC”), a national banking association organized under the laws of the United States. It maintains a trust address at 10161 Centurion Parkway, Jacksonville, Florida, 32256. BNYTC has been, and currently is, serving as eligible lender trustee for numerous securitization transactions and programs involving pools of student loan receivables. BNYTC is one of the largest corporate trust providers of trust services in securitization transactions. BNYTC has provided the information in the prior paragraph. Other than the prior paragraph, BNYTC has not participated in the preparation of, and is not responsible for, any other information contained in this prospectus supplement or the base prospectus. The eligible lender trustee will acquire on behalf of the trust legal title to all the initial trust student loans purchased on the closing date and any additional trust student loans acquired during the supplemental purchase period and the funding period. The eligible lender trustee, on behalf of the trust, has entered into separate guarantee agreements with the guaranty agencies described in this prospectus supplement with respect to the trust student loans. The eligible lender trustee qualifies as an eligible lender and the holder of the trust student loans for all purposes under the Higher Education Act and the guarantee agreements. Failure of the trust student loans to be owned by an eligible lender would result in the loss of guarantor and Department of Education payments on the trust student loans. See “AppendixA—Federal Family Education Loan Program—Eligible Lenders, Students and Educational Institutions” in the base prospectus. The eligible lender trustee will act on behalf of the excess distribution certificateholder and represent and exercise the rights and interests of the excess distribution certificateholder under the trust agreement. Except as specifically delegated to the administrator in the administration agreement, the eligible lender trustee will also execute and deliver all agreements required to be entered into on behalf of the trust. The liability of the eligible lender trustee in connection with the issuance and sale of the notes will consist solely of the express obligations specified in the trust agreement and sale agreement. The eligible lender trustee will not be personally liable for any actions or omissions that were not the result of its own bad faith, willful misconduct or negligence. The eligible lender trustee will be entitled to be indemnified by the administrator for any loss, liability or expense (including reasonable attorneys’ fees and expenses) incurred by it in connection with the performance of its duties under the S-28 Table of Contents indenture and the other transaction documents. See “Description of the Notes” in this prospectus supplement and “Transfer and Servicing Agreements” in the base prospectus. Affiliates of the depositor maintain banking relations with the eligible lender trustee. The eligible lender trustee may resign at any time. The administrator may also remove the eligible lender trustee if it becomes insolvent or ceases to be eligible to continue as eligible lender trustee. In the event of such a resignation or removal, the administrator will appoint a successor. The resignation or removal of the eligible lender trustee and the appointment of a successor will become effective only when a successor accepts its appointment. To the extent expenses incurred in connection with the replacement of the eligible lender trustee are not paid by the successor trustee, the depositor will be responsible for the payment of such expenses. Delaware Trustee The Bank of New York (Delaware) will be the Delaware trustee under the trust agreement. The Delaware trustee will act in the capacities required for a Delaware trust under the Delaware Statutory Trust Act. The Bank of New York (Delaware) is a Delaware banking corporation with its principal place of business located at 100 White Clay Center, Route 273, Newark, Delaware 19711. The Bank of New York (Delaware) has and is currently serving as Delaware trustee for numerous securitization transactions and programs involving pools of student loan receivables. The Bank of New York (Delaware) has provided the information in the prior paragraph for purposes of complying with Regulation AB. Other than the prior paragraph, The Bank of New York (Delaware) has not participated in the preparation of, and is not responsible for, any other information contained in this prospectus supplement or the base prospectus. The liability of the Delaware trustee in connection with the issuance and sale of the notes will consist solely of the express obligations specified in the trust agreement. The Delaware trustee will not be personally liable for any actions or omissions that were not the result of its own bad faith, willful misconduct or negligence. The Delaware trustee will be entitled to be indemnified by the administrator (at the direction of the depositor) for any loss, liability or expense (including reasonable attorneys’ fees and expenses) incurred by it in connection with the performance of its duties under the trust agreement. See “Description of the Notes” in this prospectus supplement and “Transfer and Servicing Agreements” in the base prospectus. The depositor and its affiliates maintain banking relations with the Delaware trustee and/or its affiliates. The Delaware trustee may resign at any time. The administrator may also remove the Delaware trustee if it becomes insolvent or ceases to be eligible to continue as Delaware trustee. In the event of such a resignation or removal, the administrator will appoint a successor. The resignation or removal of the Delaware trustee and the appointment of a successor will become effective only when a successor accepts its appointment. To the extent expenses incurred in connection with the replacement of the S-29 Table of Contents Delaware trustee are not paid by the successor trustee, the depositor will be responsible for the payment of such expenses. Indenture Trustee The trust will issue the notes under an indenture to be dated as of the closing date. Under the indenture, Deutsche Bank Trust Company Americas will act as indenture trustee for the benefit of and to protect the interests of the noteholders and will act as paying agent for the notes. Deutsche Bank Trust Company Americas, a banking association organized under the laws of the State of New York, is the indenture trustee. Its address is 60 Wall Street, 26th floor, New York, New York 10005. Deutsche Bank Trust Company Americas has acted as trustee on numerous asset-backed securities transactions involving pools of student loans, including as of December31, 2006, approximately 48 previous asset-backed securities transactions involving federally-insured student loans that were sponsored by Sallie Mae. Affiliates of the depositor maintain customary banking relations on arms-length terms with the indenture trustee. The indenture trustee will act on behalf of the noteholders and represent their interests in the exercise of their rights under the indenture. To the extent expenses incurred in connection with the replacement of an indenture trustee are not paid by the indenture trustee that is being replaced, the depositor will be responsible for the payment of such expenses. The indenture trustee will not be personally liable for any actions or omissions that were not the result of its own bad faith, willful misconduct or negligence. The indenture trustee will be entitled to be indemnified by the administrator (at the direction of the trust) for any loss, liability or expense (including reasonable attorneys’ fees) incurred by it in connection with the performance of its duties under the indenture and the other transaction documents. Upon the occurrence of an event of default, and in the event the administrator fails to reimburse the indenture trustee, the indenture trustee will be entitled to receive all such amounts owed from cashflow on the trust student loans prior to any amounts being distributed to the noteholders. USE OF PROCEEDS The trust will purchase the initial trust student loans from the depositor under the initial sale agreement in exchange for the issuance of the notes and the issuance of the excess distribution certificate to the depositor. The depositor will use the net proceeds from the sale of the notes to the underwriters to pay to the trust the initial deposits to the collection account, the capitalized interest account, the supplemental purchase account, the pre-funding account and the reserve account. S-30 Table of Contents The depositor will then use the proceeds paid to the depositor by the underwriters to pay to the sellers the respective purchase prices due to those sellers for the initial trust student loans purchased by the depositor. Expenses incurred to establish the trust and issue the notes (other than fees that are due to the underwriters) are payable by the depositor. Expenses to be paid by the depositor are estimated to be $1,787,076. THE TRUST STUDENT LOAN POOL General The eligible lender trustee, on behalf of the trust, will purchase the pool of initial trust student loans from the depositor on the closing date, and the trust will be entitled to collections on and proceeds of the initial trust student loans on and after that date. Eligible Trust Student Loans The initial trust student loans were selected from the portfolio of student loans owned by SLM ECFC, VG Funding, Mustang Funding I, Mustang Funding II (each, a “seller”) or one of their affiliates by employing several criteria, including requirements that each trust student loan as of the statistical cutoff date (and with respect to each additional trust student loan, as of its related subsequent cutoff date, to be specified at the time of its sale to the trust): • is a FFELP loan that is guaranteed as to at least (1)100% with respect to trust student loans with an initial date of disbursement prior to October1, 1993, (2)98% with respect to trust student loans with an initial date of disbursement prior to July1, 2006 and on or after October1, 1993 or (3)97% with respect to trust student loans with an initial date of disbursement on or after July1, 2006, of its principal and interest by a guaranty agency under a guarantee agreement and the guaranty agency is, in turn, reinsured by the Department of Education in accordance with the FFELP; • contains terms in accordance with those required by the FFELP, the guarantee agreements and other applicable requirements; • is fully disbursed prior to October 1, 2007; • is not more than 210 days past due; • does not have a borrower who is noted in the related records of the servicer as being currently involved in a bankruptcy proceeding; and • has special allowance payments, if any, based on the three-month commercial paper rate or the 91-day Treasury bill rate. S-31 Table of Contents Each additional trust student loan will be selected from portfolios of student loans owned by one of the sellers or an affiliate by employing the criteria listed above (as of the related subsequent cutoff date). No trust student loan as of the applicable cutoff date was or will be subject to any prior obligation to sell that loan to a third party. The depositor expects that any additional trust student loans, acquired by the trust following the closing date and prior to the end of the supplemental purchase period or the funding period, as applicable, will have been sold to the depositor by a seller or one of their affiliates, and such student loans will be owned by a seller or one of their affiliates, and will be student loans that are eligible to be sold to the trust. Concurrently with the acquisition of any eligible student loans from a seller, the depositor will sell those loans directly to the trust. During the supplemental purchase period and the funding period, the purchase of eligible student loans by the depositor and in turn by the trust will be funded by means of a transfer of amounts on deposit in the supplemental purchase account or the pre-funding account, as applicable, as described in this prospectus supplement. Additional Sellers Mustang Funding I, LLC. Mustang Funding I, LLC is a Delaware limited liability company whose sole member is SLM Education Credit Finance Corporation. We sometimes refer to Mustang Funding I, LLC as Mustang Funding I. Mustang Funding I was formed on April19, 2007. Mustang Funding I is a limited purpose, bankruptcy remote entity formed to purchase education loans, whether originated under the FFELP or other private credit student loan programs, for re-sale in various securitization transactions. Sallie Mae, Inc. services all loans owned by Mustang Funding I. The Bank of New York Trust Company, N.A. acts as interim eligible lender trustee on behalf of Mustang Funding I. Mustang Funding II, LLC. Mustang Funding II, LLC is a Delaware limited liability company whose sole member is SLM Education Credit Finance Corporation. We sometimes refer to Mustang Funding II, LLC as Mustang Funding II. Mustang Funding II was formed on April19, 2007. Mustang Funding II is a limited purpose, bankruptcy remote entity formed to purchase education loans, whether originated under the FFELP or other private credit student loan programs, for re-sale in various securitization transactions. Sallie Mae, Inc. services all loans owned by Mustang Funding II. The Bank of New York Trust Company, N.A. acts as interim eligible lender trustee on behalf of Mustang Funding II. S-32 Table of Contents Certain Expenses Expenses incurred in connection with the acquisition of the trust student loans and the establishment of the trust (including the expenses of accountants, underwriters and rating agencies) are paid by Sallie Mae, Inc. and/or the depositor. Such expenses are not paid from proceeds of the sale of the notes. Characteristics of the Initial Trust Student Loans The tables contained in Annex A to this prospectus supplement provide a description of specified characteristics of the initial trust student loans as of the statistical cutoff date. The aggregate outstanding principal balance of the initial trust student loans in each of the tables in Annex A includes the principal balance due from borrowers plus accrued interest to be capitalized of $35,829,550 as of the statistical cutoff date. Unless otherwise specified, all information with respect to the initial trust student loans presented in this prospectus supplement or in Annex A is as of October22, 2007, which is the statistical cutoff date. Following the sale of additional trust student loans during the supplemental purchase period or the funding period, as applicable, to the eligible lender trustee, on behalf of the trust, the aggregate characteristics of the final pool of trust student loans may vary from those shown in Annex A for the initial pool of trust student loans. If the aggregate characteristics of the final pool of trust student loans are materially different from those shown in Annex A, updated information will be provided in the first quarterly servicing report provided by the administrator for the period in which the supplemental purchase period or the funding period, as applicable, ends. Insurance of Trust Student Loans; Guarantors of Trust Student Loans In general, disbursed student loans are guaranteed by the applicable guarantor, and reinsured against default by the Department of Education. The percentage of the guarantee is based upon the date of disbursement of the student loans as follows: Disbursement Date Percentage
